Green Paper on territorial cohesion and debate on the future reform of the cohesion policy - Regional policy best practice and obstacles to use of Structural Funds - Urban dimension of cohesion policy - Complementarities and coordination of cohesion policy with rural development measures - Implementation of the Structural Funds Regulation 2007-2013: results of negotiations on national cohesion strategies and operational programmes - A European initiative for the development of micro-credit in support of growth and employment (debate)
The next item is the joint debate on the following reports:
by Mr van Nistelrooij, on behalf of the Committee on Regional Development, on the Green Paper on territorial cohesion and debate on the future reform of the cohesion policy;
by Mrs Krehl, on behalf of the Committee on Regional Development, on regional policy best practice and obstacles to use of Structural Funds;
by Mr Vlasák, on behalf of the Committee on Regional Development, on the urban dimension of cohesion policy in the new programming period;
by Mr Roszkowski, on behalf of the Committee on Regional Development, on complementarities and coordination of cohesion policy with rural development measures;
by Mr Mikolášik, on behalf of the Committee on Regional Development, on the implementation of the Structural Funds Regulation 2007-2013: results of negotiations on national cohesion strategies and operational programmes; and
by Mr Becsey, on behalf of the Committee on Economic and Monetary Affairs, on a European initiative for the development of micro-credit in support of growth and employment.
Madam President, it is the express wish of Parliament's Committee on Regional Development that there should be a single joint debate at the end of this term on the future of the cohesion policy, but today and tomorrow no less than five important reports by Members of this House are to be debated and also, so close to the European elections, voted on. We are talking about the European Community's biggest budget and the most visible part as far as the citizens are concerned. The cohesion policy has given Europe a face that shows its interconnectedness and solidarity. No other part of the world has generated so much mutual cohesion. Cohesion is once again also a central objective of the new Treaty of Lisbon. It also adds a third component, namely that of territorial cohesion.
Unusual times call for new answers. The financial crisis, tougher competition as a result of globalisation, the climate crisis and the failure, as yet, to achieve the Lisbon objectives demand a more integrated approach, together with a strengthening of, and an improvement drive in, regional policy. We deal with these matters in this Green Paper. This Green Paper is in no way business as usual, but a call for better governance and territorial cohesion that also criticises developments where some regions fly high and there is progress in big-city areas, while other regions are left behind. That is not the Europe that this Parliament expects. In this joint debate today we are therefore also setting the course for the post-2013 period, after the review of the legislation with which we will be beginning the next parliamentary term, after the elections.
I will briefly go over the most important points in this debate and in territorial cohesion. Back in 2005, Mr Guellec set out Parliament's wishes in his report. The new territorial dimension is now set as a permanent objective under Articles 13 and 174 of the new Treaty of Lisbon. As I say, it is an express opposition to an asymmetric Europe made up of some regions expanding at full throttle while more rural areas get left behind. It is the simultaneous unity and diversity of centres of excellence or pôles d'excellence and the specific position of other regions and places with their own qualities and multiformity. Territorial cohesion also complements the existing policy of economic and social cohesion. It is an integrated concept. It provides an insight into the effects of sector-based Community and decentralised activity such as research and development, the common agricultural policy, traffic and transport, the job situation and countering climate change.
The concept of territorial cohesion, the consultation of the past six months would seem to suggest, has been broadly subscribed to, and that is to be welcomed. The concept incorporates concentration and at the same time connectivity and cooperation, and it is a concept that we would like to elaborate on over the upcoming period.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, cohesion policy is important for Europe. It is an expression of solidarity. However, cohesion policy is not only needed by those in our society who are supposedly weaker. All our citizens need a policy of solidarity and European integration. This makes things all the more difficult when no use is made of Structural Funds in the regions, of which we have more than 260 in the European Union. This is not because no help is needed, but because the obstacles to obtaining the funds are too hard to overcome. Some of these obstacles are home-made. Of course, it is an important basic requirement that the rules are observed and that controls are put in place to ensure that the money provided by European taxpayers is used correctly. However, this must not result in the application forms and the explanations of how the funding can be obtained being so lengthy and incomprehensible that you need a PhD to understand them.
Therefore, I call in my report for specific measures to reduce the amount of bureaucracy at European level, because we are responsible for this. For example, the system of controls should be simplified, the administrative burden on the projects should be reduced and the size of the projects should be modified. In addition, the project practices should be simplified, clarified and accelerated and made more result-oriented. However, I am convinced that something could also be done in this respect at national and regional level.
The second part of my report concerns best practices in cohesion policy. We must not reinvent the wheel, because this would be neither efficient nor clever. Therefore, we need to find a system for making good examples of projects available for use by others. As there are tens of thousands of cohesion policy projects every year, the trick is to identify, select and provide information about exemplary projects in the regions. In my opinion, the Commission has already made a good start in this area, for example with the RegioStars initiative, but this needs further development.
In some of what I believe are key areas, the report proposes criteria for selecting these projects. The key areas include research and innovation, creating high-quality jobs, support for SMEs, climate projects, integrated urban development and the development of private-public partnership projects, to name but a few. For example, the criteria for selecting best-practice projects could be the quality and sustainability of the projects, the driving force for the regions and for the European Union, the effective use of resources and, of course, transferability to other regions.
There are good examples to be found everywhere. In the appendix to the report I have listed some projects which I have been informed about as a result of the groundwork done in the regions. They come from all the Member States. I would like to mention a few of them here: a centre of excellence for environmental technologies in Slovenia, the Burgenland Mobility Centre in Austria, the 'brain hunt' competition in Estonia, the new building for the Fraunhofer Institute for Cell Therapy and Immunology in Germany, the science park in Granada in Spain and the development of the problem district of East Leipzig in Germany.
Finally, as rapporteur and coordinator of my group, I would like to extend my very warm thanks to my colleagues for their cooperation, not only on this report but also over the last five years. I would also like to thank the Commission, the Committee on Regional Development and all the relevant employees for their cooperation. I hope that we can continue to work together in this way in future.
(Applause)
Commissioner, ladies and gentlemen, I would like to present briefly the report on the urban dimension of cohesion policy. It is a report which examines options and the involvement of cities in the management and use of European money in the current programming period. It is a report which at the same time provides guidance and offers inspiration on how to adapt the Structural Funds rules so that they better suit the needs of European cities and metropolises. In drafting the report I have relied not only on scientific studies and expert opinions from interest groups such as the European Council of Municipalities and Regions and EUROCITIES, but above all on the direct experience and opinions of mayors, councillors, town hall officials, project managers and everyone else concerned with European funds. One of the inspiring meetings providing us with an opportunity for joint discussions on the urban dimension was an event entitled European Urban Day, which I organised together with partners at the beginning of February in Prague within the framework of the Czech Presidency of the EU. I would like at this point once again to thank Commissioner Hübner, Mr Svoboda and my colleagues Mr Olbrycht, Mr Beaupuy and Mrs Kallenbach for their participation and their active approach.
It is logical that our attention is focused on cities. Cities are home to 80% of the 500 million or so inhabitants of the EU. It is in cities that the great majority of jobs, companies and centres of education are located. Cities generate more than 70% of Europe's VAT. Cities therefore constitute a definite driving force for the economic growth of the whole of Europe, which makes them all the more important in a time of crisis. However, many cities are facing a range of serious problems. Cities and urban areas therefore need special attention within the framework of the cohesion policy.
I would like to emphasise two main ideas from the text of the report. The first is the question of sub-delegation, which means transferring control of European resources to cities. Although European legislation already permits the sub-delegation of resources to cities so that they can allocate them when creating integrated development plans, Member States have made only marginal use of this option. One of the main aims of this report is to support the role of cities in the cohesion process. We must stop regarding cities merely as final recipients and instead view them as entities that administer territories. Just as regions and national civil service bodies hold their own budgets, cities must gain greater responsibility in the area of structural assistance for programming and distributing Structural Funds. The urban dimension must become mandatory.
The second fundamental idea is to really exploit the potential of the financial instrument JESSICA. Cohesion policy has hitherto been based exclusively on a system of subsidies, or in other words, non-returnable grants. The organisations and individuals submitting projects are therefore used to a situation where they receive European money and national budget resources earmarked for cofinancing 'free of charge'. The priority is often drawdown itself rather than an effective investment or an evaluation of available resources. Therefore the subsidy principle sometimes leads to a situation where some of the structural assistance is not used efficiently. In the current programming period we have seen JESSICA implemented to create space for a systematic amendment of the cohesion policy. However, the fact is that not much use has been made of the space. This must change in the next programming period. European policy should make more use of options relating to the use of financial engineering funds such as revolving funds. That is all for now. I would like to thank everyone who assisted me in drafting this report.
rapporteur. - (PL) Madam President, the reform of the European Union's structural policy for the period 2007-2013 has brought with it changes to the structure of the Funds and the basis for the allocation of assistance. One important change was the creation of a new European Agricultural Fund for Rural Development linked to the common agricultural policy. Whereas the 2000-2006 Financial Perspective tied rural development funding in with the Structural Funds and cohesion policy, separating it from CAP funding, under the new 2007-2013 Financial Framework they became part of the allocations linked to the CAP. As a consequence of these changes, however, the question arises as to whether this separation has actually led to more effective use of the available funding.
Linking the CAP and rural development funding represents a simplification of the budgetary arrangements in appearance only. In reality, it means the separation of non-agricultural funding from the scope of the cohesion policy and as a result, either the duplication of some objectives, or their omission in both areas. There is a risk that the funding available under the regional policy will be used to a large extent to boost economic competitiveness in larger urban centres or the most dynamic regions, while the rural development fund will be focused on non-agricultural improvement, on improving agricultural competitiveness. In this situation, spending on support for non-agricultural activities and the development of SMEs in rural areas would be at the interface between the two funds and not be covered by either of them.
There could also be a shortage of funding to ensure basic public services and investment in infrastructure in rural areas, to which the Cohesion Fund is also meant to contribute. In this context it is becoming particularly important to come up with a transparent, long-term development strategy for rural areas at Member State and at regional level, in order to identify clearly rural development priorities and objectives and adapt to them the various sources of funding available. Linking the second pillar to cohesion policy measures would, however, require the close coordination of activities at national level.
What constitutes a rural area has yet to be defined with any precision. Traditionally, rural areas could be differentiated from urban areas through their lower population density, different employment structure, lower level of income and poorer access to public roads. From the point of view of territorial cohesion, which, I repeat, has also not been adequately defined, lower population density should not be the decisive characteristic.
One of the European Union's development aims is to modernise social structures, including employment structures. It is possible to increase territorial cohesion, therefore, by aligning rural and urban employment structures. Level of income and access to public goods, however, remain the biggest challenge to territorial cohesion, and these objectives can be most effectively met by supporting non-agricultural activities in rural areas. Rural development should not, however, drain resources intended for direct payments to farmers.
The difficulty in implementing rural development policy stems from the fact that sectoral policies and territorial cohesion policies overlap, as do the economic and social dimensions, and therefore previous activities have focused on a separation of powers, rather than creating synergies. The aim of coordination should, however, be to create synergies in the use of funds. In the individual Member States, several models exist for the coordination of these activities, and it is currently difficult to claim that a particular country's solution should serve as a model for others. It does appear, though, that political will could be more decisive in terms of ensuring success than this or that organisational arrangement. A suitable solution could therefore be to apply the open method of coordination to this aspect of cooperation at Union level.
However, it should be made clear that rural development policy has a huge impact on territorial cohesion. For this reason, it does not seem justifiable to separate measures under this policy from cohesion and regional development policy. This policy is better able than the CAP to assist with non-agricultural aspects of rural development, such as retraining people for work in other areas of the economy. Nevertheless, including rural development policy within cohesion policy is only possible on the condition that rural development receives adequate funding.
rapporteur. - Madam President, before we open the debate on the report on the implementation of the Structural Funds Regulation 2007-2013, allow me to seize this opportunity to thank the Commission for the concrete communication paper and the country fiches as a solid base on which to work. I would especially like to thank those who worked with me on the report, especially our EPP-ED adviser, Ms Stoian, and our committee administrator, Mr Chopin, who both devoted long hours to this report.
Let me briefly recapitulate on the making of this report, which obtained, with just a few compromises, the full support of the Committee on Regional Development just last month. As you may already know, the aim of this report is to show the way in which the Member States understood and follow the 2006 Community strategic guidelines on cohesion when drawing up their 27 national strategic reference frameworks and 429 operational programmes adapted to meet their specific constraints and requirements.
I have therefore decided to base this report on three main documents: firstly, the communication from the Commission; secondly, the 27 country fiches provided by the Commission and, thirdly, the Council decision of 2006 on Community strategic guidelines on cohesion, which represents an indicative framework for the Member States for the preparation of the national strategic reference frameworks and the operational programmes for the period 2007-2013.
The three leading priorities that were clearly set by the aforementioned Council decision are: firstly, making Europe and its regions more attractive places in which to invest and work; the second priority is to improve knowledge and innovation for growth; and the third priority is to attract more people into employment or entrepreneurial activity in order to create more and better jobs.
Before I share what I have observed while working on this report, it is important to underline that its scope is partly limited by the fact that the operational programmes were only approved in June 2008 and it will take at least a year before any real advances in their implementation can be assessed. Nevertheless, I can already assess that the general priorities have been adhered to by all Member States, with specific particularities imposed by their level of economic and territorial development.
It is also important to note that they might suffer certain changes in the sense of the increasing focus on investments in areas with immediate growth potential and urgency in the context of the European economic recovery plan, the Community response to the global financial crisis, and the current economic slowdown. In other words, it is important to remember that each Member State, and even more so the regions, have diverse needs arising from their geographical location and economic and institutional development. Therefore, the resulting tailor-made national cohesion strategies in the operational programme undoubtedly vary significantly according to these needs.
It is known that Member States were required by the general regulations of the European Regional Development Fund, the European Social Fund and the Cohesion Fund to earmark 60% of the total expenditure for the cohesion objective and 75% for the regional competitiveness and employment objective. However, I am pleased to see that the efforts made by the national authorities have ensured that the average allocation of expenditure for achievement of the Lisbon Agenda constitutes 65% - more than the available funds in the convergence regions - and 82% in the regional competitiveness and employment regions, which is also more than initially requested.
I see my time is up. I had much more prepared. I will finish at the end of this debate.
rapporteur. - (HU) After several postponements, we have finally reached a big day. I wish to express my gratitude that the Commission addressed the topic of micro-credit in a separate report back in November 2007, although it is also true that Parliament had already requested that summer that we work on this subject. I also approve of the fact that this debate is being coordinated by the member of the Commission responsible for cohesion, for as we know, previously it was mooted that the Commissioner for financial affairs should coordinate it; but the goal is that Community tools should truly reflect the perspectives of cohesion.
I regret, however, that the Commission's materials did not extend to legislative tasks or include legislative proposals; therefore, the report of the Committee on Economic and Monetary Affairs invoked the strongest possible measure, namely Article 39, and asked that concrete legal measures or organisational and financial steps be taken by the Commission in five different areas.
I would like to take this opportunity to express my gratitude to my shadow rapporteur, Mrs De Vits, to my colleague, Mrs Baeva, and to Mrs Ambruster of the Secretariat, for their enthusiastic work.
Why is micro-credit important? On the one hand, we would like to include in the national Lisbon action programmes the obligation of Member States to report regularly on their progress in this area. Only that which is obligatory yields results.
On the other hand, and this is the greatest merit of the Commissioner's approach, we wish to include new social segments in the sphere of economic activities. To this end, we need to launch a form of credit that helps persons with modest skills, who lack the collateral or real estate coverage required for traditional small business credit, to enter the labour market. Involving these new segments in the labour market will be indispensable for sustainable development and for attaining the 70% legal employment rate.
But how should we approach these layers of society? On the one hand, as my report also mentions, we need to move beyond the tendency to look at those in difficulty as a single group. We need to define disadvantaged groups more precisely: these include migrants in western countries, Roma in eastern areas, people living in rural areas or encampments and, generally speaking, women.
Yet these people cannot be reached in the tried and true manner, directly through the traditional networks of commercial banks, because these target groups are suspicious of the above instruments, and as already mentioned, they are not able to enter the free market. Therefore, inspired by the Asian example transposed to Europe, loans need to be made in small circles, having gained their confidence, basing the credit more on trust than on collateral. The intermediary organisation plays an important role in this system, of course, and this organisation must be able to carry on these activities even if it does not have a banking licence. We have succeeded in achieving this in certain Member States, but it is not yet the case everywhere, and therefore we need to involve non-bank organisations, including financial institutions that are close to the population and outside the securitisation market.
The question of an interest-rate cap has come up, and it is our opinion that although credit is expensive, the most important consideration is nonetheless a steady stream of liquidity for those using the system. For this reason I do not support introducing an interest-rate cap. Here we need to distinguish between consumer credit and micro-credit, for the two should not be confused.
It is important, moreover, to create incentives at national level, so that people should want to become micro-entrepreneurs with the help of micro-credit rather than collecting unemployment benefit. We need to show solidarity in the struggle against terrorism and the fight against money-laundering as well, for it is precisely by means of a mentorship system that we can somehow overcome the problems of a lack of permanent address or of a bank account, and the lack of start-up capital.
Member of the Commission. - Madam President, firstly I would like to thank wholeheartedly Lambert van Nistelrooij, Constanze Krehl, Oldřich Vlasák, Wojciech Roszkowski, Miroslav Mikolášik and Zsolt László Becsey for the opportunity generated for us to have this discussion today. It is a discussion that will certainly contribute to the debate on the future cohesion policy.
We are in the middle of that debate, as you know, and there are many very specific recommendations in your reports, which I will take as important inputs into this debate on the future cohesion policy, while there are also several major messages that cut across all the reports.
The first is that cohesion policy is, and should remain, a central pillar for achieving the European Union's sustainable development goals. That commitment will remain even more relevant in the post-crisis period, when generating green-collar jobs will be the European pass to sustainable employment.
There is also another clear message in all the reports, which is that cohesion policy should cover all the European territory, while the focus of cohesion policy should clearly remain on supporting the catch-up process of the poorest. I share your view on the importance of delivering European public goods in all regions. The crisis makes that message even more relevant. Many regions are looking these days at new ways and means of adapting to rapid global changes and avoiding the risk of falling behind. By mobilising under-utilised resources and exploiting comparative advantages, cohesion policy aims to ensure that all European regions, be they lagging behind or not, contribute to overall economic growth and change and to the creation of sustainable jobs, and that all citizens can benefit from the internal market.
We also share the conviction that geography matters in Europe, and this is one of the main reasons we launched the green paper on territorial cohesion. I am very pleased to see that you understand territorial cohesion in a way that is close to my heart, which is that territorial cohesion is first of all about mobilising the development potential of all the different territories. Regional policy is a development policy that helps citizens and enterprises unlock the inherent potentials of the places in which they live and work.
I agree with you on the need to improve synergies and coordination between all European and national policies with a territorial impact. Here, the challenge is for territorial cohesion to be taken into account upfront when designing policies, and not to be seen as a tool to repair the damage once it has been done. This means, among other things, that we need to invest more in linking the regions that are lagging behind with the more prosperous ones.
Your message is also clear on the need to strengthen the urban-rural relationship. Faced with the present fragmentation of funds, it also means that we need to understand better how to streamline the rules and procedures for all the funds with respect to eligible expenditure, management, monitoring, reporting and financial management obligations.
There is a need for greater flexibility when delineating the territories in which cohesion policy programmes are designed and implemented. In other words, we need to target the policy at functional areas. We need, for example, to look sometimes inside cities at neighbourhood level, and sometimes beyond the boundaries of the cities, at metropolitan level.
This functional or flexible geography does not stop at national borders, and cooperation across national borders is of clear European added value and importance for citizens. There are still barriers in the European internal market, and significant untapped potential in cross-border labour markets and transnational clusters. The Baltic Sea Strategy, which we are preparing now, is a good example of what we mean by a functional area. I see this as a test case for territorial cohesion, which could then be extended to other macro-regions. We are working on this.
All the reports underline the need for cohesion policy to respond to new challenges such as demography, energy, climate and globalisation. All European regions will be affected by those new challenges, but their impact will vary significantly across Europe, often resulting in losses of competitiveness, employment and social cohesion. This might consolidate existing disparities and create new ones, but these challenges can also be turned into opportunities. To achieve this we need to continue emphasising cohesion policy investment in research and development, and innovation in developing a knowledge-based economy and in promoting entrepreneurship and business support services. These are key factors for boosting the sustainable competitiveness of the European economy and for generating sustainable jobs and growth. They are at the heart of cohesion policy and have a strong territorial dimension, which requires tailor-made solutions and policy support.
To render the management of cohesion policy programmes more efficient - and this is our common concern - there is a need to reinforce inter-regional exchanges of experience and of good practice. Good governance practice must be disseminated rapidly across Europe. This may help also to overcome difficulties in implementing cohesion programmes. I share your view that we must continue to reform policy delivery.
You call for fostering the effort devoted to so-called 'financial engineering' as a means of tapping the potential of the private sector. As you well know, in an important cultural shift, we have decided to complement a traditional ground-based approach with new tools.
Your support for our micro-credit initiative is good news, and I thank you very much for this. I am convinced that developing micro-credit schemes is crucial for the sustainable development and competitiveness of European regions and cities. It requires action to be taken at all levels. We will look into ways and means of reinforcing this instrument in the future.
You call also for a strengthening of the fundamental principles of cohesion policy, such as partnership, multi-level governance and transparency, and I fully endorse that call. By building on local knowledge, by involving all the relevant actors on the ground and by improving the visibility of the European cohesion policy, we will certainly enhance the impact and the quality of European cohesion investment.
Once again, my thanks for your continuous efforts to render cohesion policy more effective and more efficient in the future.
rapporteur for the opinion of the Committee on Budgets. - Madam President, I would just like to focus on the microcredit issue, which the Committee on Budgets completely supports as it will help people without access to normal sources of funds - the very sort of people who need help in the current environment. We also welcome the Commission's JASMINE initiative.
However, there are certain considerations that we want to state. Firstly, funds should only be used where other sources are not appropriate, owing either to high risk or low profitability. Secondly, they must also be used to bring in private finance. Thirdly, because of different approaches from different Member States, we would like to look at whether it is feasible to have an EU framework for non-bank microfinance institutions. We would also like to look at whether interest-rate caps, which are used in some countries, are appropriate in these circumstances.
In the longer term, we would like to get beyond the use of structural funds for this important initiative, because some of the people who need help are not in the areas that have support from the structural funds.
draftsman of the opinion of the Committee on Budgets. - (FR) Madam President, Mrs Hübner, today we are looking at five very important documents on cohesion policy, which, I would remind you, has for some months now been the main item in our budget. In this way we are of course already sending a strong signal to the future renewed institutions: to Parliament, naturally, but also to the Commission.
It goes without saying that cohesion tools, and above all the funds, must represent real European added value for our fellow citizens, but today, in the context of the severe crisis hitting Europe, they must be more responsive and more adapted to urban situations in particular. I especially welcome the work that has been done on the plan for housing assistance, since housing is the second priority for citizens, after jobs.
In fact, it is not always a question of money, as the funds are there, but of what I might call a 'structural' slow pace - sometimes in State management, sometimes in administrative inertia and sometimes, unfortunately, in both - which gets in the way of that impact we are always talking about, which is essential for our regions and our citizens. At its worst, this could even appear counterproductive.
As permanent rapporteur for the Structural Funds within the Committee on Budgets, I would insist now more than ever, in the current crisis, that we should simplify, clarify and give genuine political substance to this European money.
Madam President, as the draftsman representing the Committee on Industry, Research and Energy on the implementation of the Structural Funds Regulation, I would like to thank Mr Мikolášik for reflecting the basic conclusions and suggestions made by the Committee on Industry, Research and Energy in his report.
First of all, this concerns the efforts of Member States to closely link the use of the funds with the Lisbon Strategy. It is also emphasised at the same time that the resources allocated for energy are extremely inadequate, especially with regard to the resources for renewable sources.
We urge the European Commission once again to increase the amount of resources earmarked for improving the energy efficiency of housing from 3% to at least 5%.
At the same time, the report does not reflect our proposal concerning the projects for capturing carbon dioxide, even though Member States agreed last week to support 12 projects in seven countries, with a value of EUR 1.05 billion.
This is not at all sufficient to resolve the problems in all the Member States which are interested in securing resources by 2012 for implementing such projects. This is why I urge this issue to be taken into account by the Commission in its quest for resources, including the use of funds from the European Investment Bank.
rapporteur for the opinion of the Committee on Legal Affairs. - Madam President, small enterprises play an essential part in creating cohesion in the EU, and the extension of microcredit will underpin SMEs' economic recovery.
The Committee on Legal Affairs recognises that establishing a firm can be a daunting process. The EU needs to do more by providing proper legal advice on setting up a business. One way to do this would be to establish a European network of lawyers prepared to give advice on micro-business start-ups, initially on a pro bono basis. Urgent efforts are needed to tackle the regulatory burden on micro-businesses and to make micro-finance institutions as accessible as possible.
We need this type of legislation more than ever, but legislation on its own is not enough. The Commission has to make sure this is transformed into real action that can be felt at the ground level immediately, because this report is not just about entrepreneurship: microcredit also delivers social cohesion, and it encourages people to take ownership of their lives and their potential. My congratulations to all the rapporteurs.
I would like to begin by thanking my colleague Mr Mikolášik, who has incorporated into points 12, 16, 17, 18 and 23 of his report the points from my opinion, which I drew up on behalf of the Committee on Women's Rights and Gender Equality. These points are based on my own experience as a councillor in the town of Chmelnice and on suggestions from voluntary organisations, and I consider them key to the more effective and more transparent drawdown of resources from EU funds.
I firmly believe that the 2007-2013 programming period will not be a success if the Member States do not eliminate the excessive administrative hurdles which put voluntary organisations off requesting funding for projects, especially those that are focused on supporting women in difficult financial circumstances, refugee women, women from ethnic minorities, physically disabled women and women who have been victims of rape or torture.
I would once again like to call on the Member States and especially those that joined the European Union after 1 May 2004, to avoid excessive delays in the reimbursement of costs for completed projects because the insolvency caused by such behaviour often prevents recipients, especially local authorities and voluntary organisations, from continuing with other activities in their areas of operation.
The economic crisis is having an impact even on drawdowns of money from EU funds. The current method of financing projects is particularly unsuitable for small local authorities who have no chance of obtaining project funding. It is therefore essential to discuss and adopt measures for simplifying the financing system. The representatives of local authorities in my own country, Slovakia, insist that if the current legislation is not amended they will be drawing down far less money from European Structural Funds than previously. The absence of effective, simple and straightforward support for small local authorities is a very serious matter and I therefore believe that this report will help in the drawdown of Structural Funds.
on behalf of the PPE-DE Group. - (EL) Madam President, Commissioner, ladies and gentlemen, all six reports which we are debating are important in that they reflect the present situation in terms of regional policy and describe the model and priorities for the period after 2013.
Congratulations to all the rapporteurs on their work. I should like to comment in particular on the report by Mrs Krehl on best practice in the field of regional policy, for which I was the rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, and underline the very good work by my fellow Member.
This report presents the basic obstacles to the correct use of the Structural Funds and how they can be overcome, using a series of criteria to classify certain projects and actions as best practice and referring to the lack of a commonly acceptable definition of best practice.
When talking of best practice, I consider it extremely important that amendments were included in the report such as:
the need to strengthen small and medium-sized enterprises and to link regional policy with industry and science;
measures to retain the population, especially the young generation, in their regions and to provide care for working parents; and
the smooth integration of immigrants.
At the same time, when we talk of best practice in regional policy, we need to take account of:
firstly, the existence of geographical and demographic peculiarities in regions;
secondly, the lack of uniformity as regards the regional models of organisation of the Member States;
thirdly, the need to divide best practice criteria into mandatory and optional criteria; and
fourthly, the need to take account of successful methods already being applied so that they can be defined as best practice.
Two words on the report by Mr van Nistelrooij on the Green Paper, to highlight the good work he has done and to point out that the rapporteur rightly stresses the need for public consultation, so that we can find a commonly acceptable definition of territorial cohesion, and the need to approach areas with special characteristics in such a way that territorial cohesion also covers these areas in the best possible way.
Madam President, I want to start by thanking the various rapporteurs for their work, particularly Mrs Krehl and Mr van Nistelrooij. They enabled a broad consensus to be achieved within our committee. We must also welcome the European Commission's Green Paper on Territorial Cohesion, which puts some important issues on the table.
Firstly, cohesion policy is important as an instrument for ensuring the balanced development of the European Union, with any attempt to re-nationalise these policies being rejected. The new concept of territorial cohesion is included, which is why a consultation process was started - which is now about to end - that must be taken into account. It has been adapted to the new challenges, such as the effects of globalisation, climate change and demographic changes.
The figures from the latest cohesion report show us that, although the differences between regions are diminishing, thus fulfilling the principle of convergence, we must now tackle another issue, which is the persistence of intraregional differences. As a result, when determining the eligibility criteria for funding, we must consider the possibility of taking certain aspects into account other than purely per capita income.
In addition, with regard to including the 'territorial' concept, we must be aware of the need to take account of the specific features of certain regions, such as their geographical disadvantages, their outermost position or the depopulation processes in certain regions.
Cohesion is one of the most obvious successes of the European project. Spain has been a clear example of this, given the economic and social development that it has experienced. This is the path along which we must continue in order to guarantee equal opportunities for all Europeans, regardless of where they live.
The European Union is made up of a wide range of regions, with differences that enrich them and give meaning to this project. However, if we have to insist on something with regard to cohesion policy, it must be on the need to give our regions all the tools to ensure that they have equal opportunities to access development and growth.
on behalf of the ALDE Group. - (PL) Madam President, I would like to comment on two reports in particular: the report on territorial cohesion and that on the exchange of good practice. My colleagues from the ALDE Group will deal with the other items.
Mr van Nistelrooij's report responds to the Green Paper on territorial cohesion published by the Commission. We all agree that the debate started on the future cohesion policy should be supplemented by the territorial dimension. However, we have a paradox: we are discussing territorial cohesion without defining what it means.
We want the territorial dimension to help achieve a more balanced development than it has done to date, so that all citizens of the European Union have the opportunity of equal access to services in particular. However, to date we lack a precise set of criteria to which we can refer. Yet this is of fundamental significance for the future. The discussion on territorial cohesion in the European Union no longer makes any sense if we do not draft a cohesive definition.
Achieving territorial cohesion means ensuring the best possible development for the entire territory of the Community, and improving the lives of its inhabitants. As stated in the report, the aim of territorial cohesion should be above all to even out the disparities in the level of development of individual regions and Member States, and in particular to eliminate the growing disparities within regions and countries.
The more the gap between individual states is reduced, the greater the internal differentiation. Most investments and funding are accumulated in the national and regional capitals at the expense of the other territories, and Member States cannot or do not wish to counteract this. In this situation, it is necessary to create mechanisms at Community level that will effectively stimulate a more even and sustainable development.
In my view, we should scrutinise the statistical data for NUTS3, and not just NUTS2. The NUTS3 data show up the problem far more clearly. We should take this into account when allocating funding. The process of achieving territorial cohesion must be carried out at all levels: European, national and regional, taking into account the principle of subsidiarity.
Exchanging good practice is particularly important. The effectiveness of cohesion policy depends to a great extent on simplifying procedures, and in particular on becoming familiar with the opportunities provided by the most effective solutions used elsewhere.
on behalf of the UEN Group. - (PL) Madam President, our debate concerns regional development and cohesion policy, which are important issues for the entire Community. That is because at present the disparity in wealth between the regions is huge, even exceeding a disparity of 10:1. It is therefore in the interests of the European Union's citizens that all opportunities should be used to show the actual solidarity of Europeans.
That does not in any way mean that everyone should get exactly the same. It should mean that everyone is given an equal opportunity. It should apply to the residents of urban agglomerations as well as those living in rural areas, people living in the centre of Europe as well as those on the peripheries, the younger generation as well as elderly people. We need to show innovation in doing this, with a view both to the present and to the future.
Today we have six very good reports before us. It is a pity that we are discussing them all in one go. I congratulate the authors. I would very much like our activities to serve this true European Community, this unity, and every euro to be spent for a good purpose, not for the wealthy to become even wealthier ...
(The President cut off the speaker)
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, in your speech today, Commissioner, you mentioned the contribution made by the cohesion policy to climate protection. I welcome this change of heart, because there is no emphasis on this in the Green Paper on territorial cohesion. Why not, given the climate crisis that we are currently facing?
The contribution of the European Structural Funds to environmental transformation is a future issue for territorial cohesion. The 'Regions 2020' document produced by the Commission shows that climate change has had a massive impact on many of Europe's regions. As a result, we must change course. The Structural Funds should be used only to support sustainable projects. Projects and programmes which cause damage to the climate, and many of these have been approved in the past, should no longer be authorised. EU funds should not be used to promote programmes and projects which damage the climate. Why are you not taking this approach already?
The second question concerns the implementation of the partnership principle. Commissioner, you mentioned that local knowledge is an important foundation for successful development. Why have you nevertheless approved operational programmes where the partnership principle is clearly being completely disregarded and where the partners have reported that they were not involved? You have not answered this question. Local, grass-roots knowledge is an asset for us. If you continue to attempt to ignore the fact that Member States are completely disregarding the partnership principle and to provide them with subsidies despite this, you will be breaching the Structural Funds Regulation.
You completely fail to mention in your report, which forms the basis for the Mikolášik report, that many Member States have not followed the partnership principle. You have not taken the partners' reports into account. Why do you remain silent on this subject?
It is clear at this point that we need a new dimension for the Structural Funds. They must be based on environmental and democratic principles, make use of local knowledge and follow the partnership principle.
Let us be clear: the Treaties state that, in order to promote its overall harmonious development, the Community shall develop and pursue its actions leading to the strengthening of its economic and social cohesion, by aiming to reduce disparities between the levels of development of the various regions and the backwardness of the least favoured regions or islands, including rural areas.
As a result, in this debate on the future of cohesion policy, to which the so-called territorial cohesion dimension is to be added, the following essential principles must be underlined.
Firstly, the primary and principal objective of structural policy must be to promote real convergence, by acting as an instrument of redistribution with regard to the costs, inequalities and asymmetries caused by the internal market, by Economic and Monetary Union and by the liberalisation of world trade, for those countries and regions in the European Union which are economically less developed.
Secondly, so-called competitiveness cannot be a substitute for convergence in those Member States and regions which are lagging behind in their socio-economic development. As a result, cohesion policy and its associated financial resources must not be subordinated to the competition and liberalisation advocated by the Lisbon Strategy.
Thirdly, so-called territorial cohesion must contribute to economic and social cohesion. In other words, its central objective must be to reduce disparities between the levels of economic development of the various regions and the backwardness of the least favoured regions.
Fourthly, new objectives and priorities must be matched by new Community financial resources. In other words, so-called territorial cohesion must not be funded to the detriment of the Convergence objective.
Fifthly, the current Community financial resources for cohesion policy are insufficient to meet the needs of real convergence and to respond to the regional disparities, high levels of unemployment, income differences and poverty in the European Union.
Sixthly, boosting the Community budget in order to promote economic and social cohesion is absolutely essential.
Seventhly, land management and planning are the responsibility of each Member State.
Lastly, in addition to other important aspects that we have not highlighted here, we would reaffirm that it is unacceptable for regions to be financially harmed by the so-called statistical effect, which is why measures cancelling out this effect must be adopted.
- (SK) The discussion on coordinating cohesion policy and measures for developing rural areas is full of contradictions. The main cause is a fundamental reduction in the budget for rural development which makes it impossible to achieve the original aims of rural policy. This happened during the UK Presidency. The greatest price for this, however, will be paid by rural areas in the most backward regions of the new Member States. The common agricultural policy has thus become, along with discrimination in direct payments, an instrument for the two-speed development of rural areas and, indirectly, of the regions as well.
Actual development indeed clearly shows how absurd it is to believe that rural areas with declining agriculture can be developed. We will never achieve the revitalisation of backward regions in the EU if we fail to ensure the development of rural areas within the original budgetary framework. Rural development cannot be implemented through sudden ad hoc decisions, but must be based on a long-term plan. However, we are lacking such a plan. Reinstatement of the rural development budget is thus also becoming a key condition for the entire cohesion policy.
Madam President, first of all I would like to thank the rapporteurs for all these excellent reports and especially the one I shadowed. I thank the rapporteur for his good cooperation and hard work. It was not the easiest of reports to draft, but we managed to find good compromises on the key points. I welcome the fact that we are having this debate now.
Rural development is a very important issue and we must ensure that all available EU funding for rural development is being exploited and used in the most effective and efficient manner. In my opinion, rural development is about supporting active farming communities, especially young farmers and farmers who wish to diversify their businesses. Proper business projects in rural areas should be focusing on improving infrastructure and supporting small and medium-sized enterprises.
The central focus of this report is about ensuring that rural development projects, whether funded by the structural funds or the ERDF, do not overlap or, at worst, miss out on opportunities. What is clear from this report is that better coordination between regional development policy and the ERDF is needed.
I do not feel, however, that I can support a situation where funds are raised via modulation for redistribution back through the regional development authority. If farmers are being asked to pay into the CAP then they must ensure that their monies come back into the rural communities. I believe this must be active through the second pillar of the CAP. However, the rapporteur has successfully opened up a debate on this relevant topical issue. I agree with him on the main focuses of this report, but this will be a problem for the next Parliament to decide.
(PL) Madam President, the two most recent accessions to the European Union have resulted in a significant exacerbation of regional disproportions within the Community. The result is an increasingly distinct phenomenon of 'spatial segregation', resulting in isolated regional enclaves, particularly areas remote from the centres of development, which are mainly rural areas.
Environmentally friendly sustainable economic development and reducing regional disparities are the overriding aim of European regional policy. In October 2006, the Council adopted strategic guidelines on cohesion to act as reference points for the Member States in drafting their national strategic reference frameworks and operational programmes for 2007-2013.
The priorities set out in these documents make Europe and the regions more attractive in terms of investment and jobs, increase the level of knowledge and innovation for growth and create more jobs of better quality. Implementing these priorities in operational programmes should allow the regions to tackle the challenges of globalisation, structural, demographic and climate change, and boost the harmonious, long-term sustainable development of the regions.
We should acknowledge the fact that all Member States have already made efforts to include priorities conforming with the aims of the Lisbon Strategy in their operational programmes. However, the excessively slow absorption of funds from the new programming period which we have observed in many Member States may threaten their effective utilisation.
It is therefore extremely important, particularly for the new Member States, to consolidate actions to assist the capacity for the real take-up of available funds, both in the way these funds are utilised, and by exchanging best practice, information campaigns, exchange of new technology and the development of various types of partnership, in such a way as to allow the programme requirements to be transformed into actual, quality programmes for the effective elimination of delays in development, which are a particular problem in the poorest regions of the EU.
Madam President, I speak on the van Nistelrooij report and to emphasise three points.
First, that territorial cohesion involves promoting polycentric development across the European Union. This means eliminating disparities within, as well as between, regions. There is consequently a need for improved spatial analysis and the development of indicators against which policies can be designed and their impact assessed.
Second, there must be an integrated approach, with measurement in advance of the effect that sectoral policies would have at regional levels and the achievement of greater synergy between them. Certainly, such impact assessment could pre-empt certain problems, such as those posed by the electronic identification of sheep in Scotland.
Third, an integrated approach demands proper multilevel governance, involving all stakeholders in the design and implementation of strategies.
What the Commissioner has said in these respects has been very welcome, and I hope for great support for this excellent report.
- (IT) Mr President, ladies and gentlemen, the Roszkowski report highlights the disparities between the various rural areas and between these and urban areas in terms of management of the Structural Funds. The rapporteur rightly points to the need to re-establish some consistency between the ERDF and the EAFRD, even though he should perhaps have been clearer about the meaning of the term 'open coordination', which conflicts with the obvious disparities that exist and the areas of national competences.
A higher degree of consistency requires transparency in relation to data and payments. Knowing how resources are distributed is an essential tool for highlighting and correcting distortions. However, we are lacking such transparency. In practice we are witnessing the most varied of activities being performed for the purposes of hiding data, denying access and concealing information, and all this is on the part of public bodies and our very own national governments. The Commission is saying that it does not have competence, and everything is becoming vague and unclear. We are saying that we are facing a wall of silence.
If we do not resolve this problem, then we will be even more detached from the real problems that the Structural Funds should be resolving.
(DE) Madam President, Commissioner, ladies and gentlemen, I very much welcome the fact that we are having a timely political debate on the basis of initiative reports which will allow us to use our instrument of solidarity in a more targeted and efficient way by 2014 at the latest. It is also very important to me to inform the citizens of Europe about the European added value that this will offer.
Therefore, it is logical for us to reject all attempts to renationalise the structural policy. More than ever we need a standard Community policy which is able to meet the challenges we are currently facing, such as globalisation, climate change and demographic change. Whether we have been successful or whether we are deluding ourselves with the budgetary commitment for the Lisbon Strategy will hopefully become clear at the latest when the required analysis has been carried out.
We have come to a fork in the road where we must decide whether or not territorial cohesion and true sustainable development are the symbols of European policy. In order to make this decision we need a large number of partners, in particular cities. For this reason, we also want to see global grants going directly to these partners, not only on paper, but also in practice. However much we value subsidiarity, European funds must be allocated on the basis of binding criteria. Alongside the importance of the urban dimension, these must include an integrated approach and the implementation of our climate objectives. We have already come to a consensus on this. Unfortunately, this was not the case in the vote of the Committee on Regional Development.
One other thought: according to the Commission's Economic Recovery Plan, the allocation of Structural Funds should be simplified and accelerated. It is not yet clear to me why we needed a crisis in order for this to happen, but it is a hopeful sign. If the comprehensive analysis of the best practice projects really forms part of the political discussion, there should be no further obstacles to Europe playing a pioneering role in the development of a truly sustainable policy.
I would like to thank all the rapporteurs for their hard work.
(EL) Madam President, the myth of convergence and cohesion between the countries and regions of the European Union is being demolished by reality itself:
economic and social inequalities are constantly increasing;
artificial statistical convergences caused by the accession of the new Member States cannot deceive the workers, farmers, young people and women, who see their standard of living constantly deteriorating;
regional development within capitalist frameworks cannot remove class conflicts in the system;
unequal development is inherent in the capitalist method of production, because the incentive for any development process is the maximisation of capital;
national cohesion tactics and the operational programmes of the NSRF 2007-2013, like previous programmes, have a specific class orientation: they obey the anti-grassroots approach of the Lisbon Strategy and are adapted to national reform programmes; in other words, they promote capitalist restructurings and more flexible contracts of employment.
Thus the European Union and the bourgeois governments are serving the needs of capital, both for the period of the capitalist crisis, by shifting the entire burden onto the working class, onto the workers, and with the obvious objective of making these anti-labour measures permanent, in order to safeguard and increase the profits of the monopolies in the future as well.
The new relevant factor which has been added to the scope of cohesion policy is the concept of territorial cohesion and, more importantly, the Green Paper on it. The reactionary character of the guidelines in the Commission proposal goes beyond the framework of the positions and competences of the European Union included in the Treaty of Lisbon, as the Euro-Constitution is now called, and this is an insult to the peoples in the Member States.
The Green Paper on territorial cohesion sets as immediate sectors the charge by the monopolies into health, education, energy and other services, the fundamental element being that of access to the transport networks above all.
The Greek Communist Party is categorically opposed to and rejects in its entirety the reactionary framework of the Commission's proposal on territorial cohesion.
Madam President, cohesion policy in all its forms is meant to be the engine of equality, and it has had many successes. However, cohesion policy should be considered in the light of a long-term assessment of its overall effect. In such an assessment, the question is simple: are communities and the people who live in them better off because of EU cohesion policies and the structural funds that support them? With an honest look at the record, one would probably find that the immediate answer is 'yes', but that in the long term it is too often 'no'.
We are told that farmers in Ireland did well - and that is true. But why then, in the long term, are there so few farmers left and so many unemployed and under-employed in Irish rural areas? Was it that the structural funds and cohesion policy were no match for the CAP? Or that they could not mitigate the common fisheries policy, which, over three and a half decades, decimated Irish coastal communities and fish stocks in Irish waters? And why, with better roads and infrastructure - courtesy of EU funds - is Limerick in the south-west of Ireland becoming an employment black spot? Is it because cohesion policy has nothing to say in response to competition policy, which allows a new Member State to entice away Dell, a keystone industry in the area, with EUR 54 million in state aid?
Cohesion policy strives for equality, yet privatising directives, such as the Postal Directive, have had the effect of further eliminating services to poorly serviced areas. The problem may be that our cohesion policy has no cohesion with other EU policies, like competition, market liberalisation etc.
The secret is that cohesion does not come from policies: it comes from basic unifying principles that should run through every policy - principles of respect for the human person, real subsidiarity, priority of the vulnerable, respect for life, stewardship of creation, the importance of family, the dignity of work, solidarity and a central focus on the common good. Until all EU policies are guided by these principles, programmes will continue to conflict.
(The President cut off the speaker)
(FR) Madam President, between 2007 and 2013, cohesion policy will be the main item of expenditure for the Europe of Brussels, but far from benefiting the French regions, this development actually penalises them. The increase in regional expenditure is in fact made at the expense of the common agricultural policy, and therefore at the expense of France. We can see that the share allocated to the French regions is continually shrinking. The vast majority of the EUR 347 billion in Structural Funds is to be given to Eastern Europe, destroyed by more than 40 years of communism.
Already in the year 2000, Brussels withdrew the Structural Funds granted under the former Objective I from the cantons of France's Hainaut region. Today France, which contributes 16% of European budget revenue, is giving more and more but receiving less and less.
What is more, this regional aid has not protected those affected by the world economic crisis because it forms part of the ultra-liberal philosophy of the Lisbon Strategy. Now more than ever, we need to build a new Europe that will at last provide economic protection for our regions and our nations through an active policy of reassuming control of our internal market.
(DE) Madam President, ladies and gentlemen, I am happy to take this opportunity to consider the Roszkowski report in more detail.
Both policy areas covered by the report - the Structural Funds and the support for rural areas - seem to be working well. However, I have the impression that in some cases both of these policies have identical objectives. In the areas of demographics, energy and telecommunications, we find projects funded both by the Structural Funds and by the rural development policy, which are working towards the same goals, but are the responsibility of different ministries. We have a large number of European projects, but do we also have projects which provide European added value? My impression is that there is sometimes a failure to see the big picture.
If we were to link together projects across the different departments, we would be able to achieve much more for the rural areas, such as decentralised energy infrastructures, broadband cabling over a much larger area and cross-border water infrastructures. We need more projects which are supported by several ministries at once. If this happens, we will no longer be working on a small scale, but instead we will be able to introduce permanent improvements in the regions using European funding. We must make the European requirements for cross-departmental cooperation binding. Perhaps we should even seriously consider setting a minimum project amount.
One more comment on financing: in my opinion, modulation is not a nice word. It takes away the compensation payments which have been promised to farmers, without providing the rural development programmes with reliable funding. For this reason, agricultural policy must in future be a policy for farmers with clear financial commitments and no transfer of funds elsewhere. In the same way, regional policy must be a policy for the regions, with a particular focus on rural regions and their requirements. This will result in true European initiatives which will improve our regions in the long term.
(BG) Madam President, Commissioner, ladies and gentlemen, during today's debate it appears to be the general consensus again that the cohesion policy is a necessary and useful policy.
Those of us who support it want it to continue to evolve and yield positive results. This is why I believe that it is important for us to abide by one fundamental requirement: the cohesion policy must be accessible to those whom it is intended for and who need it, specifically, the regions and territories which are lagging behind and encountering difficulties in their socio-economic development.
Mrs Krehl's report lists a number of obstacles facing potential users of the aid from the Structural Funds. These obstacles, which are due to bureaucratic difficulties and complex, vague procedures, lead to mistakes. This discourages the beneficiaries and fuels criticism from the inspection bodies.
To be able to tackle this two-pronged challenge, we need, on the one hand, to collaborate with all institutions and Member States and, on the other hand, I want to call for us to make use of the acquired experience and focus more attention on the positive results when we are looking for ideas on how to overcome the obstacles.
In this respect, the proposals which we are making in Mrs Krehl's report on best practices provide a solid basis for the subsequent measures and actions aimed at simplifying the rules and improving the exchange of information and communication when using the Structural Funds. The European Commission and the governing bodies are again called on to play a key role, but they obviously need to know that they have the European Parliament's support.
Mr van Nistelrooij stressed that the cohesion policy is an expression of solidarity. It remains for us to work hard to ensure that our citizens can tangibly feel that they are benefiting from the results of this solidarity. The ultimate aim of the cohesion policy must be to provide equal opportunities to all European citizens, no matter where they live.
(FR) Madam President, Mrs Hübner, over the last 30 years we have witnessed the benefits of the different cohesion policies we have pursued. We must emphasise these benefits during the upcoming elections, since they are of clear interest to citizens who have seen their quality of life triple in some cases, and for regions that, after having been in debt, are now making real headway. So then, the benefits cannot be denied.
Today, moreover, cohesion policy has taken first place as the biggest item in our European budget. The issue posed by these six reports before us this morning, what we want to achieve as MEPs, is to improve the effectiveness of these funds and regulations that we are making available to our fellow citizens.
Mrs Hübner, the Commission holds the key to the effectiveness of these provisions and budgets. How so? Firstly, if I may, Commissioner, because we have a relationship and we know that you will listen to us and ensure that the Commission takes due account of the requests made in these six reports, and I would take this opportunity to congratulate the six Members who drafted them.
Mrs Hübner, these reports provide extremely detailed solutions, whether in terms of the urban environment, rural areas, best practices or future cohesion policy; as you know, they contain very specific examples that will facilitate the Commission's work.
We therefore await the Commission's proposals for specific, European-level solutions, but that is only half the work needed to achieve effectiveness. That is why, Commissioner, we are also asking you to use as much influence as you can at governmental, regional and local-authority level, since these bodies will put into practice our provisions, budgets and regulations, and we will not be effective unless they are.
We are counting on you, Mrs Hübner, both at European and national level, to make a success of the six reports we are presenting.
(PL) Madam President, an important counterbalance to the growing trend towards national protectionism in Europe today is a rational cohesion and rural development policy. The present system of support from a variety of rural development funds has only served to entrench, rather than even out, development levels in various parts of the European Union.
The result is a huge disparity in agricultural subsidies between the new and the old Member States, and these disparities will persist after 2013. All farmers have similar production costs, and agricultural services in the new Member States are increasing, and are rapidly approaching the price levels of the old Member States. What chances, then, do rural areas have of equalising their level of development in the coming decades?
Only stable and long-term support for local communities in the poorer regions accompanied by maximum streamlining of procedures will make it possible to even out the disparities and allow us to speak of real competition within the European Union over the next decade or so.
Madam President, I wish to speak about urban and city funding. Commissioner, you have visited Belfast a number of times. You will have seen, I hope, as I have, the distinct benefit of the Urban Programme, particularly in North Belfast. Hence I regret the passing of that programme, particularly since nothing comparable has taken its place. The switch of focus to private-public partnerships is a poor substitute with access to JESSICA doing little to soften the blow, at least so far. In truth we moved away from Urban without a practical substitute in place.
In the present economic climate, the prospect of JESSICA producing the anticipated leverage effect is diminishing, leaving an unfilled gap in many cities where urban redevelopment and investment are still needed. The gap between lip-service in government strategies and delivery on the ground is widening with every tightening of the fiscal belt. Thus the absence of specific funding for urban spend in the 2007-2015 programme is increasingly being felt.
(The President cut off the speaker)
(PL) Madam President, it needs to be pointed out that the reason this debate has turned out the way it has, and the fact that we are discussing several reports at once, is no accident. It is because neither the topics nor individual issues can be separated if we want a serious discussion about European policy over the coming years. Furthermore, if we take into consideration the current debate on the subject of the recovery package, the decisions we now have to make will of course significantly influence the shape of cohesion policy after 2013.
Therefore, if we are going to talk about all the reports, rather than get bogged down in detail, it is important that cohesion policy becomes both an opportunity and a basis for real progress towards integrating different types of European policy, towards the complementarity of these policies, towards launching an integrated approach. It is no coincidence that the European Commission is tabling contemporary solutions that are capable of changing European policy as a whole.
The discussion on territorial cohesion is fundamentally a debate on integrated action. It is a debate about retreating from any kind of sector-by-sector treatment of European policy. This is also a direction which suggests that the entire territory of the European Union should be treated as one whole, instead of divided into richer and poorer parts, which means that we face important decisions regarding cohesion policy. I would like to thank you for making this debate a truly joint debate.
(NL) Madam President, first of all, I would like to wholeheartedly congratulate Mr Becsey and also to thank him for the sound collaboration that we enjoyed in relation to the report on micro-credit. There is no need for us to stress the importance of this report, especially not in the current circumstances. I would also like to make the link between this report and the crisis that we are currently going through. We note that the Member States are trying to drag themselves out of the hole that is the economic crisis using a broad array of measures, and that they are often preoccupied with themselves and with restarting their own markets.
The solution, however, is not 'everyone for themselves' but a more European approach to the problems. President Obama's United States has gone in for government investment on a massive scale, and I think that that is the right way to go. Here in Europe we have 27 recovery plans, albeit coordinated with each other, but in each case funded by the Member State itself. These recovery plans are a necessity, but they are very much a limited step in the right direction.
In this connection, reports on micro-credit and also another report that is due on the agenda in the upcoming weeks, namely on the globalisation adjustment fund, represent very tangible steps for the people, right now in particular, when we have rising unemployment and banks are a lot slower to give credit. I therefore have very little to say in respect of Mr Becsey's report. Above all, I would like to emphasise once again what we found to be our most important points. We see that these points are back in this report, as a result of which the Commission's text has been improved upon in various areas.
The first of these areas is long-lasting public EU funding. This is important as we currently have too many initiatives running alongside one another. The EU budget must include a budget for these micro-credits.
The second point is the need for clarification that these micro-credits are definitely intended for the long-term unemployed, people from disadvantaged groups and everyone who is unable to get credit in the ordinary way. These micro-credits are primarily granted at the local level. For that reason it is very important that an activation policy be implemented at the local level. We therefore insist that people who receive social benefits do not lose their entitlements by receiving micro-credits.
(PL) Madam President, setting up a European Agricultural Fund for the Development of Rural Areas is very important in terms of structural policy. However, in order to make proper use of the existing opportunities, we need to draw up a transparent, long-term development strategy for rural areas and the regions, and establish a system enabling activities to be coordinated permanently at national level.
We all know very well that the debate on cohesion policy conceals a variety of views on how funds for agricultural subsidies and rural development should be utilised. There is also the apprehension that after re-allocation, some of these funds will be used to develop urban areas and the most dynamic areas at the cost of the historically more backward and less actively managed areas. We cannot agree with solutions and results of this kind.
(FR) Madam President, I join all my fellow Members in expressing my satisfaction at today's debate and I would like to focus my speech on territorial cohesion. I would say that it is never too late to do the right thing, but nonetheless, a great deal of time has been lost in making territorial cohesion a key political objective for the European Union. There have of course been institutional problems, soon to be removed, I hope, as well as, if you will excuse me Mrs Hübner, the Commission's extreme caution in this area. We should note, however, that throughout this whole parliamentary term, since 2004-2005, Parliament has constantly tried to get up steam, because we consider the principle of equality in the treatment of all EU citizens, wherever they live, to be extremely important, and believe it is vital that we move forward together.
The Green Paper has arrived at last, and we are pleased. It suffers slightly from a lack of ambition, I feel: we would have liked the Commission to set out a definition and clear objectives rather than making very open remarks on the subject. We are nonetheless making progress even if, I believe, we will again be somewhat hampered by the disproportionate link made with the Lisbon Strategy, during implementation of the previous generation of Structural Funds.
Consultation is now under way, and I hope it will come to the conclusion that we must increase resources, perfect our tools - these plans are for 2013 onwards: we have time, but it will soon fly by - strengthen financial means, develop cooperation at the different levels, have an integrated vision of development, in particular with regard to this issue of sectoral policies we are debating, and coordinate the common agricultural policy and regional development, and so on. We need the White Paper as soon as possible, Commissioner.
To conclude, I would like to emphasise the urgency of promoting territorial cohesion in all the regions of Europe, because spatial equality is essential to ending the crisis and achieving economic recovery, and above all to encouraging our fellow citizens to participate in European projects.
(FR) Madam President, 'when words and actions go together, they create a beautiful harmony'. In saying this, Montaigne was undoubtedly thinking of the words and actions of politicians.
Here, in cohesion policy, we must strive for this harmony. Inspired by our desire as Europeans to look on the European town as a key focus for the development of our societies, we have been given points to think about and promises to keep concerning general population decline, lack of jobs, urban pollution, reduced mobility within towns and housing that is unsuitable for sustainable development. These are all crucial challenges we must take up to make our European towns attractive, competitive and pleasant places to live. To mitigate the problems, our words must therefore be in harmony with our actions. That is the essence of the urban dimension of cohesion policy: coordinating performance and credit, harmonising them and making them effective for the new programming period.
In conclusion, we have two commitments: the need to provide substantial and clearly identified financial resources to meet the Leipzig goals and, lastly, the need to see our towns cooperate with one another in order to face world competition using the wealth and diversity of solutions within our European area.
(DE) Madam President, Commissioner, ladies and gentlemen, the report by Mr van Nistelrooij on the Green Paper and the future form of cohesion policy is certainly one of the most important reports produced by the Committee on Regional Development in recent years.
We agree with the fundamental concept of the Green Paper, which states that the purpose of territorial cohesion is to ensure the polycentric development of the EU as a whole, the sustainable development of the territories with their different features and characteristics and, at the same time, the preservation of their diversity. A more comprehensive system offering gradual help for transition regions which exceed the threshold of 75% of gross domestic product must be established in the next programming period, so that these regions have a clear status and can develop in greater security.
Mrs Krehl's report on the obstacles to the use of Structural Funds rightly lists the major problems faced by applicants in claiming Structural Funds, such as excessive bureaucracy, too many complex regulations or the slow and cumbersome centrally managed administration in the Member States. Many recommendations are made to the Commission about the effective measures which need to be taken to remove these obstacles. I would like to single out two of these measures and reinforce them.
Firstly, project leaders must currently keep project documents for a period of 10 years in order to be able to produce them for inspection by the Commission. This regulation imposes an excessive bureaucratic burden on small projects in particular. It is right that this period should now be reduced to three years.
Secondly, the evaluation criteria used by the Commission for innovative projects are causing significant problems. The same criteria should not be applied to innovative projects as to other projects. It is essential that a different process is used in this case.
- (SK) Regional development policy makes a clear contribution to the general wellbeing of EU citizens. It is already a social policy in principle and as such we in the Socialist Group in the European Parliament fully support it and are consistently developing it. I was recently asked by some people attending a public meeting why they should take the trouble to elect representatives to the European Parliament. After discussing how much and in what areas the EU contributes to the various European regions, along with concrete examples that affected millions of people, cohesion policy became for me one major argument as to why we should vote.
In addition to this I also mentioned what an important role the European Parliament plays in the process for approving both cohesion policy and budgetary resources and that this will increase enormously if the Lisbon Treaty comes into force. I emphasised that, based on this Treaty, regional policy will also have a far greater direct effect on citizens and that there will be a greater role for local authorities and for all potential recipients in terms of managing regional policies, supporting their synergies and strengthening the development of territorial cohesion, including rural areas. Furthermore, I mentioned that regional development policy is one of the simplest and most flexible Community instruments for resolving crises such as the one we are currently experiencing. For example, regional policy is helping to solve unemployment, investment and also social problems. Provided it is implemented in a professional and transparent manner, regional policy easily proves itself to be a strong pillar of the EU. We will have to build much on this pillar in the future and increase its effectiveness, since it forms an important link between European citizens and European institutions.
(BG) What are the basic objectives of the micro-credit initiative? To stimulate the development of this instrument and the creation of a positive institutional and business environment, to help non-bank, financial institutions to increase their capacity, to achieve growth and sustainable development, as well as ensure the confidence of the private capital market.
Mr Becsey's report focuses on the opportunities offered by micro-credit to integrate deprived groups into the labour market. By coordinating various measures and initiatives in this context, the European Commission should put forward a general European framework with specific parameters, including for non-bank, financial micro-credit institutions as well.
Encouraging entrepreneurship results in greater competitiveness and a higher quality knowledge-based economy, in keeping with the revamped Lisbon Strategy.
(FR) Madam President, Mrs Hübner, I regret that the Council and Commission have not yet undertaken to clearly define territorial cohesion. The French Presidency made an attempt to do so, which I welcome. Our Parliament continues to insist that this objective should apply from the entry into force of the Treaty of Lisbon and that it should be spelt out as soon as possible.
I hope, on the basis of Mr van Nistelrooij's excellent report, that territorial cohesion will become the legal basis underpinning harmonious development in all regions of the Union, allowing the best characteristics to be drawn from each European region. It is essential to improve coordination of Community policies in order to maximise their impact at local level.
Territorial cohesion is not meant to focus exclusively on regions suffering permanent handicaps. It must however follow the polycentric development of the European Union as a whole, taking account of the characteristics of each region while preserving their diversity. This new concept is, I believe, relevant to consideration of the outermost regions in order to guarantee them sustainable and balanced growth.
In this regard, I thank the rapporteur for including in the compromise amendments requests relating to the particular challenges facing the outermost regions in terms of accessibility and competitiveness, which are vital aspects of territorial cohesion.
On reading the Commission's recent communication entitled 'The outermost regions: an asset for Europe', I saw that the Commission wants to apply all the recommendations on improving governance in cohesion policy to the outermost regions, thus making them a pioneer example of the implementation of territorial cohesion.
I hope that the overseas consultation, or États généraux de l'Outre-Mer, that is soon to be launched in France, will do the same thing and largely integrate the major territorial impact of European policies for the outermost regions, whose added value is undeniable and undisputed.
To finish, I would of course like to thank all our rapporteurs.
(HU) If we are to respond to the challenges facing the European Union, we must do everything possible to put a definitive end to the differences in the economies and standards of living within certain regions. In this regard, our cohesion policy must in the future focus on its original objective, namely, to bring about structural change in regions that are confronted by economic and social problems.
In order to be more effective in the future, we need to concentrate on territorial units that are appropriate to the challenges in question. We need to restructure forms of economic collaboration, a process in which macro-regions can play a significant role.
At the same time, we also need to face the poverty that is concentrated in certain areas. If we want to promote true change, we need to concentrate on the level at which the problem presents itself; in other words, what is needed is targeted, complex measures at the level below that of the regions as well. It is not enough to finance projects; we need an integrated approach that involves all the funds, offering true assistance to the most vulnerable citizens of the European Union.
(BG) Ladies and gentlemen, the cohesion policy is one of the fundamental components of the European Union. It has reflected for decades the general desire of European citizens for a better future with a higher quality of living and working.
The results of the cohesion policy show that it is one of the EU's most successful policies. Nowadays, Member States which have been much less developed in the past in relation to the EU average are now among the most developed in the world. These principles help show the cohesion policy's effectiveness and motivate new states which have joined the EU, like my country, for example: Bulgaria.
We Bulgarians waited a long time for full membership of the European Union and rightly pin our hopes on the opportunities provided by the Structural and Cohesion Funds. I think that I am speaking on behalf of all of us when I thank Commissioner Hübner for her huge efforts in the area of regional development and her decisive support for the cohesion policy.
The five reports from the Committee on Regional Development underscore the European Parliament's long-term commitment as well to a strong, effective cohesion policy. Ladies and gentlemen, apart from facing the financial crisis, we also need nowadays to deal with the problems resulting from climate change, demographic changes, energy efficiency, excessive urbanisation, migration and other issues.
All these issues require a strong, consolidated response from the European Union. This is why the cohesion policy must be used as a driving force for the changes we need to make. Such a challenge facing the EU is, for example, the reduction in external dependency on oil and gas.
Ladies and gentlemen, the cohesion policy and Structural Funds have always been something more than a simple gesture of European solidarity. They are actually part of a mutually beneficial system which can be used to create new markets and new commercial relations. I will conclude by saying that every citizen has the right to benefit from the cohesion policy. This obviously applies to citizens in my country too, who deserve a higher quality of working and living conditions.
(PT) Madam President, ladies and gentlemen, I should firstly like to thank everyone for their work.
The three key concepts defined in the Green Paper - concentration, connection and cooperation - may offer solutions to certain obstacles to the harmonious development of the Community, particularly the negative effects associated with the concentration of economic activity, the inequalities in terms of access to markets and services that result from distance, and the divisions that are imposed not only by boundaries between Member States - particularly the least favoured - but also between regions.
We must therefore try to improve the synergies between these policies, using methods for effectively measuring their territorial impact. That is exactly why I have always argued for the elaboration of additional qualitative indicators with the purpose of better designing and implementing the corresponding policies on the ground, taking into account the different territorial specificities.
For the time being, GDP remains the only criterion for determining eligibility to receive support through the Structural Funds.
However, the elaboration of additional indicators and the conduct of territorial assessments should not lead to more bureaucracy or further delays, but rather to the simplified application of new policies and actions to support territorial cohesion.
The Fifth Progress Report - I am about to finish, Madam President - makes specific reference to transition regions, which are situated between convergence regions and competitiveness and employment regions. It must be borne in mind that these regions need a clearer status, with more security and stability in their development.
(RO) I would like to thank all the rapporteurs for producing the regional development package. I would particularly like to congratulate Mr van Nistelrooij for his extraordinary efforts. He has very successfully included as part of the motion for a resolution the need for Member States to implement measures aimed at achieving territorial cohesion.
In addition, the Green Paper helps highlight that, apart from social and economic cohesion, the territorial cohesion policy is one of the European Union's main objectives. Europe's regions will develop in different ways unless they are coordinated via a single EU policy.
Territorial cohesion is a key element in the process of European integration and achieving convergence between regions. I believe that particular attention must be focused on the EU's convergence regions both now and in the future, so that the great differences between them can be significantly reduced as soon as possible.
In the case of my own country, Romania, significant progress has been made with regard to the development of its regions, but we are faced with disparities both between and within them, as well as between rural and urban environments.
Balanced, sustainable regional development must take place in conditions where the specific resources are used effectively for each area separately. For example, one of the main features of western Romania is the presence of numerous geothermal water springs. Allocating sufficient funds in this region to generate an alternative source of electrical energy and use the geothermal water will create new jobs and result in numerous economic benefits.
I consider the package discussed today to be of particular importance to Romania as well.
(PL) Madam President, cohesion policy is the main pillar of the integration process. Having a properly functioning cohesion policy is a necessary condition for achieving social, economic and territorial cohesion in the European Union. Today our greatest challenge is to carry out a speedy reform of the basis on which our policy operates, and to simplify and make more flexible complex project implementation procedures and funding regulations.
The development of an interregional concept and the exchange of best practice are being included in the cohesion policy reform plans, and complement it excellently. For this reason the European Commission should, as soon as possible, put forward a concrete proposal regarding the possibility of exchanging experience between the bodies implementing the projects.
In my opinion there is no need to convince any of the States represented here that in the face of an economic and financial crisis, Structural Funds are a key tool for stimulating the economy at a regional level. It is therefore important to simplify the procedures and speed up the flow of funding to the economies of the Member States. European projects are a way of creating new and sustainable jobs and an opportunity for those in the greatest need, for the poorest regions of the European Union.
Cohesion policy should also be an instrument for facing new challenges, such as a common energy policy and climate change.
(PL) Madam President, cohesion policy has often been regarded as the best example of solidarity within the European Union. Levelling out the differences in development between individual countries and regions of the Community is in the interests of the entire EU. In my opinion, the Green Paper is a Commission document that has accurately diagnosed the present challenges facing EU cohesion policy.
The Commission also addresses the particular need to support regions of a specific geographical nature such as mountain areas and unfavourable agricultural areas, which deserve decisive support. It is particularly important that we coordinate and properly plan support for rural areas. These areas are characterised by a lower level of economic development, lower population densities, inadequate access to all kinds of public services and limited job opportunities outside agriculture. There is also a significant disparity among these areas in individual Member States. If we compare rural and urban areas, these disproportions are even greater.
The planned increases in funding for the development of rural areas have been subject to much criticism in the present Financial Perspective. I would like to remind everyone that rural development policy and funding for this policy help to keep these areas alive and make the lives of their inhabitants easier. In summary, the Commission document, the reports and today's debate are all a step in the right direction.
(PT) Madam President, Commissioner, ladies and gentlemen, I must start by congratulating Mrs Krehl and Mr van Nistelrooij on their reports and on their readiness to accept contributions from their colleagues. Their reports recognise the importance of best practices, which are a synergy factor, particularly in the areas of the environment, energy and employment, and link the debate on territorial cohesion to the debate on the future of cohesion policy in the European Union.
I agree with the assessment of the Green Paper and with the analysis of the concept of territorial cohesion, and I endorse the recommendations for the future of territorial cohesion that are contained in these reports, particularly the following: definition of territorial cohesion; publication of a White Paper on territorial cohesion; reinforcement of the European Territorial Cooperation Objective; integration of territorial cohesion in the future development of all Community policies; elaboration of additional qualitative indicators; measurement of the territorial impact of Community policies and proposal of ways to create synergies between territorial and sectoral policies; development of a comprehensive strategy for regions with specific geographical features, particularly the outermost regions; establishment of a more comprehensive system of gradual transitional assistance to the so-called transition regions; and development of multi-level (European, national, regional and local) territorial governance.
For this reason I urge my fellow Members to support these reports and the Member States - and the Commission as well - to duly follow them up.
(RO) I would first of all like to welcome the idea of a substantial debate on the subject of cohesion. I would like to congratulate each of our fellow Members for their efforts and for the proposals which they have made.
I am going to make a few comments about some of the topics, starting with territorial cohesion. The basic problem is how to guarantee the harmonious development of all the territories in the European Union and the partnership between urban and rural areas in order to stop losing territory and respond to the depopulation of rural areas. Without a definition of territorial cohesion, which Parliament is waiting for, the integrated concept of economic, social and territorial cohesion provides the future basis for EU regional policy and for the Structural Funds' format after 2009.
As regards the Krehl report, I support all the proposals in this report which support Europe's regions and mention removing obstacles and simplifying procedures, as well as their stability over time, along with the proposal to devise rigorous methods for exchanging good practice between regions.
As far as the cohesion policy's urban dimension is concerned, we know that we do not have a common definition for 'urban'. We also know that we have roughly 5 000 towns in Europe with fewer than 50 000 inhabitants. Romania has a considerable number of such populated settlements. I believe that we need a development model and sufficient resources for urban settlements of this kind because these are precisely areas which are lacking or missing out on the beneficial impact of the polycentric approach.
As part of territorial cohesion, integrated, sustainable urban development will be, according to the new Treaty, managed jointly by Member States and the EU. Local and regional authorities must be prepared for this approach, already established as multi-level governance. I support the idea of a mandatory minimum allocation of funds per inhabitant of EUR 1 000, as opposed to the previous figure of EUR 500.
(ES) Madam President, with regard to the report on micro-credits, I want to congratulate all the rapporteurs, because they have done some great work. They have undoubtedly improved the Commission's initiative.
I believe that the recommendations made in this report will enable us to establish the basis for developing a proper framework in the European Union for the micro-credit sector. This sector has been successful in many developing countries, including in some European countries, both as a means of generating economic activity and as a tool for increasing social inclusion and promoting job creation. However, this success has not to date been transferred to the Community context. I believe that we now have the opportunity to do so, particularly given the economic and financial crisis that we are facing.
In this respect, strengthening the initiatives put forward in this report must be a priority, but we must also take other steps. We must increase the funds available for these micro-credit support structures. We must ensure easier access for those individuals and businesses that cannot access loans. In this respect, Madam President, I want to highlight the example of the European guarantee for micro-loans, as this is a tool that could improve this access and that has been included in the report.
I will end by saying that this report will undoubtedly lay the foundations so that we can create a harmonious framework in the European context in order to encourage the micro-credit sector.
(RO) In 2010 the Commission and Member States are going to revise the method for using and the degree of absorption of the Structural Funds. I call on the Member States to redefine with great care the priorities which they have and for which they intend to use the Structural Funds.
I feel that urban mobility, rural development, energy efficiency in buildings and the development of transport infrastructure must feature among Member States' priorities for using the Structural Funds during the 2011-2013 period.
As rapporteur for energy efficiency in buildings, I called for an increase in the ERDF rate which Member States can use to build social housing and boost energy efficiency in buildings from 3% to 15%. This would provide greater flexibility for Member States, as well as the opportunity to speed up the absorption of European funds for improving European citizens' quality of life.
Especially during the current crisis, public funds, and in particular Structural Funds, must be used by Member States to ensure economic development and increase the number of jobs.
Madam President, first of all I would like to congratulate the rapporteurs who are involved in this very important report. I think the economic crisis has forced us to take a long, hard look at our past economic behaviour. That, in turn, offers us an opportunity to learn from our past mistakes. I suppose that, when our economies were powering ahead, we unfortunately left certain groupings behind.
Addressing and improving access to microcredit offers us the opportunity to address these past mistakes. Reshaping the microcredit framework can help us reinforce and rebuild our economies from the community upwards. In Ireland some commendable work has been done in this regard. In my own constituency of Dublin there are four enterprise boards that have been set up since 1993 and they have been supplying local-level support to microenterprises all over Dublin City and County. The Association of County and City Boards in Ireland announced its own financial stimulus package earlier this year, aimed at supporting 3 000 enterprises around Ireland and creating 15 000 new jobs. The project also includes training for nearly 50 000 people.
On a European level these are small figures, but our microcredit enterprise in Dublin and Ireland is hugely significant. I sincerely hope that, following on from this excellent report, we see significant and coordinated action at Community level to support the invaluable work that is being done by and for microenterprise at local and national level around the European Union, as it is a very important part of our economy today and a very important part of our economy into the future.
- Thank you, Mr Ryan. I have not been particularly strict, because we actually have a little more time than is stated in the rules.
However, I should like to say something before we move on to the 'catch-the-eye' procedure. This morning, a very important event was launched in this House. It was launched by Mr Pöttering and it concerns a European organisation called FLARE, in which more than 30 countries are involved and in which young people - and not only young people - are extremely committed to combating organised crime and to ensuring that the goods confiscated from organised crime are used for social works.
A commitment has also been made in this House by the President of the European Parliament and the Committee on Civil Liberties, Justice and Home Affairs, and here among us in this Chamber there are some of these young people who, I believe, are a credit to Europe since, together with ourselves, they are trying to ensure that Europe is a Europe free from racism, but also free from organised crime. I should therefore also like to welcome those who are here and who are in this Chamber.
(FR) Madam President, I should like to congratulate all the rapporteurs. These reports are a goldmine for new policies. I only regret that none of them refer to cultural policy.
Cultural policy is perhaps cohesion policy by definition. It is culture that gives cohesion to a region and it could have been mentioned, since trans-regional cultural policies have not yet been put in place. We always have great difficulty in funding trans-cultural projects because there is no trans-cultural society, no social security that could give artists the mobility needed to work outside the borders of their region. I earnestly call on all those who are working to implement this policy not to lose sight of this aspect; it is important in every European policy.
(PL) Mr President, territorial and social cohesion prevents conflicts by eliminating their causes. This is what makes measures to equalise the standard of living in urban and rural areas and to balance the infrastructure in the regions so important. Widespread use of micro-credits is a good instrument for cohesion policy. Today, at a time of financial and economic crisis, when we are all trying to find ways of protecting jobs, we must be aware of the threats to cohesion policy such as protectionism and discrimination against the poorer regions.
Mr President, the Committee on Regional Development and the funds put into the whole of Europe are the most important programme in the whole of the European Community.
I can speak for North-West England and say how very much these funds have benefited the city of Liverpool, in particular, over the last 10 years. Looking onward to the future, I can see that city continuing to expand on the basis of these well-allocated, well-controlled funds.
I would call for more involvement of the private sector in the way that the funds are allocated, managed and controlled, because the private sector can always do a more efficient job than the public sector.
I would also like to emphasise how very invaluable these monies have been to the rural areas of the North West, where there are a lot of agricultural areas, which are vital to the whole economy.
Finally, let me say that I back Mr Becsey on his microcredit. This is a very interesting development and essential at this time in the economic situation.
- (SK) Ladies and gentlemen, I consider today's coordinated debate on regional policy to be the most important debate not only in this plenary session, but also one of the most important debates in our election period. It is a chance to speak to European citizens about a topic they can easily relate to, especially with the June elections to the European Parliament looming. The absence of effective, simple and straightforward support for smaller authorities, particularly in the area of accessing investment resources, is alarming. Therefore I believe that, based on these reports, we will see a re-evaluation of cohesion policy and particularly some of the operational programmes which should be reopened and revised.
I would like to end by stating my conviction that the recommendations of the European Parliament in these five reports will bring added value and will fulfil the expectations of citizens both in Europe's cities and rural areas, who believe that cohesion policy will ensure the development of their regions, the gradual levelling out of regional differences, new employment opportunities, energy security, improved energy efficiency in their homes, better transport and technical infrastructure and a higher standard of living.
(PT) Mr President, Commissioner, ladies and gentlemen, in this important debate on territorial cohesion and the future of economic and social cohesion policy, I have to mention the very specific problem faced by the outermost regions. Due to the constant combination of a series of geographical factors, these regions are extremely vulnerable in economic and social terms, particularly during a serious international crisis such as the one that we are experiencing today.
I should therefore like to call on the European Commission, and especially Commissioner Hübner, to pay very close attention to the effects of the current crisis on the outermost regions. An assessment of these effects in each of the outermost regions, particularly on tourism, construction and the rise in unemployment, would be very helpful to ensure a specific European response for these regions.
I therefore challenge the European Commission to prepare a European response to the crisis for the outermost regions, which goes beyond the measures already announced under the economic and social cohesion policy for the European regions in general. A specific European response to the crisis for the outermost regions ...
(The President cut off the speaker)
You have run out of time.
The Rules laid down by the Bureau state that up to five Members can take the floor in this type of debate, and for strictly one minute per person.
There are a further six Members who have asked to speak, in addition to the five who have already taken their turns in accordance with the Rules. As we have some spare time - according to the sessional services - I am going to make an exception and give the floor to those Members who have asked to speak. However, I would urge them to keep strictly to the subject and to the minute allowed under this 'catch-the-eye' procedure.
- (CS) Mr President, I am delighted to confirm that the Czech Presidency is promoting a clear definition of cohesion policy in a way that involves assistance for less developed regions. I would also like to call on the Commission to submit binding legislation harmonising the conditions for an effective micro-credit market. This is important not only in a time of crisis. We must facilitate access to funding for private individuals and for entrepreneurs who are unable to obtain loans from the traditional banking sector. The past history of consumer credit shows that the EU must act in a unified and effective way, particularly with regard to control instruments. Additionally, I think that micro-credit should be targeted mainly at projects in the less-developed European regions in the same way as cohesion policy, and also towards disadvantaged groups of citizens or highly innovative projects, in accordance with Lisbon strategy objectives. I would also like to alert the Commission to the risk of micro-credit being abused for money-laundering purposes. It is a pity that we still do not have a concrete legislative proposal on the table.
(DE) Mr President, as we are speaking about EU cohesion policy and regional development, perhaps we should take a look at the EU accession candidate countries. Last weekend I was in Turkey, more specifically in eastern Anatolia, and I saw the problems in Diyarbakir in the Kurdish area. I realised that there was a need to advise the accession candidates about the benefits and the necessity of regional development.
The problem in the Kurdish area is not only an ethnic problem and not only a question of the right of self-determination and similar issues. It is also not a problem of terrorism, but has much more to do with regional development and with balancing regional development across the towns and the countryside. I believe that we should explain to Turkey that it should apply European cohesion policy in this case, otherwise it will not be ready for accession to the European Union in this respect either.
(RO) Structural and Cohesion Funds are a hotly debated topic for us, as well as being a very praiseworthy but, unfortunately, inadequately exploited opportunity. There are numerous reasons for this, ranging from red tape, cumbersome regulations or regulations valid for too little time to information which is difficult to access and a lack of transparency.
I can tell you that many Romanian applicants complain about problems related to eligibility for expenses, regulations valid for too little time, impenetrable documentation and, of course, long project evaluation periods.
I am pleased that the European Commission too has started to realise these obstacles. The proposals to amend regulations include, particularly during the current economic crisis, such provisions for simplifying the regulations for using these funds. This is a first step and I would like to think that many of our proposals will be adopted by the Commission as well.
One solution to these problems is provided by the twinning and technical assistance programmes, but as I also supported through my amendments to Mrs Krehl's report, a programme is required at EU level ...
(The President cut off the speaker)
(SL) Quality of life has indeed been greatly improved by the monies from the Structural Funds which the European Union has used to strengthen social, economic and territorial cohesion and to develop a total of 268 regions.
From this financial perspective, I am pleased to note that Parliament, in its present composition, has also played a role in helping to allocate more monies for the purposes discussed than initially proposed. At the same time, I regret the fact that, as my colleague has already pointed out, there are far too many bureaucratic hurdles and I sometimes wonder whether it is Europe or the national governments who is to blame for that.
At any rate, I think that we need to simplify such hurdles, in order to address the pressing needs of both local authorities and regions. However, if we want to keep young people and women in the rural areas, we have to invest far more resources in supporting rural development.
Mr President, much of what we have discussed here this morning will go to the next Parliament to implement. There is no doubt about that. Rural development is central to the development of the rural economy, but when the second pillar was designed and brought about to support rural society some years ago, they did not provide sufficient funds to support that second pillar. We now have modulation, which is taking the extra funds from the farmers' single farm payment to develop rural society and the rural economy.
I know there is going to be a battle here. There are those who want to take regional policy, or support for rural society, away from DG Agriculture and give it to DG Regio, which is unacceptable to those who live in the rural economy. We had that debate way back in the early 1990s under Ray MacSharry and we are not returning to it. I say 'no way'. Extra funding must be spent under agriculture and in the rural economy to support small farmers and people active in rural areas.
- (IT) Mr President, ladies and gentlemen, I should like to thank the rapporteur for his report. The subject-matter addressed is very sensitive in terms of the implications it may have for the economic systems of the various Member States. Linking the new Agricultural Fund for Rural Development to the CAP may have positive or negative aspects, depending on how such a fund is used.
From a certain point of view, linking funds will mean that they can be used more effectively, and this is certainly a good thing. However, I agree with the rapporteur that there is a very fine dividing line and, among other things, there is the risk that the funds will be used only to make agriculture more competitive, to the detriment of other sectors in rural areas.
Rural areas do in fact need strong investment - structural and agri-food investment - to revive the economy, to train young farmers, who are the driving force behind the rural economy, and to train women who live in these areas. They also need investment in the information technology sector, to make young people more familiar with new technologies. The risk we run is that the funds will be misused.
That is why I remain convinced that common sense must prevail if we are to prevent the misappropriation of funds, because the rural economy could have a very heavy impact in Europe.
(PL) Mr President, the cohesion policy is all the more important from the perspective of the current economic crisis, as the Structural Funds it offers it can serve as effective instruments stimulating the economy at regional level. Concentrating on growth-stimulating activities, such as spending on research and development, innovation or active job-creating instruments, should give the European economy a stimulus and ensure a return to growth. I also approve of the allocation of additional funding for improved Internet access in rural areas.
Member of the Commission. - Mr President, I saved two minutes from my introductory remarks in order to have more time to respond now to the questions. Whilst I regret that I cannot respond to all the questions, I very much appreciate all the bilateral exchanges we have had over the last years in Brussels or during my visits on the ground in your constituencies. You are welcome to continue this dialogue with us in the Commission. I should like to thank you for this really good and genuine debate today.
We need to fully and wisely exploit the potential of all European and national policies to ensure that the European Union as an economy and a society comes out of the crisis stronger economically, socially and politically, with solid foundations for long-term sustainable development. I feel that today's debate confirms that European cohesion policy must play its role in this process both today and tomorrow. It is our common task today to ensure that the potential of cohesion policy - its capacity to deliver sustainable development and jobs - will be used fully and wisely in this new global context. I am not only thinking of the crisis, but also of all those well-known challenges that we identified years ago as important challenges for European development.
Supporting sustainable competitiveness is the most effective way to achieve cohesion in the European Union. In this context, we must use the cohesion policy to target factors such as access by small and medium-sized enterprises to finance. We must also address issues such as better access to public services that aim to improve employability and productivity and thus contribute to more equal opportunities.
As some of you have stressed, over the last years it has become common sense that addressing the new challenges clearly requires an integrated and place-based approach - an approach that optimises the use of resources and also mobilises all partners at regional and local level, as well as national and European level, so that we are active at all levels of European governance.
Concerning the partnership principle, I would like to stress that this has been a very important objective from day one of my term in office, and the Commission has invested a lot in making the partnership principle and the cohesion policy a real one - one which is really used on the ground. Soon after the negotiations, we conducted a full assessment of how the partnership principle and the process of designing policy programmes were implemented by the Member States and the regions. We did not want just the formal presence of partnership principles, so we also worked with partners, helping them to build their capacity to be real partners in the policy management system, and we react quite efficiently to any signals we get from the ground that this principle is not being respected in the individual Member States. I have just had a meeting on this very issue with NGOs from one of the central European Member States.
I also fully agree with all of you who say that cohesion policy does not, and must not, work in isolation; that we need to reinforce the synergies and coordination between the cohesion policy and all other sectoral, national or European policies. This is not just to avoid overlap or duplication, but is also about using the synergy that comes from good coordination between the policies. Certainly, the rural development and regional policies are an extreme example of the need to have very good coordination and the use of synergies between policies.
Another example could be competitiveness and the need to take into account the constraints coming from a low-carbon economy and climate change regarding infrastructure investment. I would like to underline very strongly that we have invested a lot in greening the European cohesion policy. We established the objectives relating to climate change, energy efficiency and renewable energy before the major debate exploded on climate change in the European Union. Today we have one third of cohesion policy funding going directly into green investment in all areas of our life. Recently added to the policy is the additional 4% to be used in the area of housing for energy efficiency and the use of renewable energy that allows us to put more emphasis on this challenge.
What also clearly emerges from the debate is that we need both continuity and reform in policy delivery. On the continuity side, I would very strongly stress that this multiannual programming, financial additionality, shared management and partnership principles represent a great European value that we should continue to care about. But there is also this need for change to strike a better balance between the demands of financial management and control and the tasks of achieving good results and good implementation of the policy. There is no doubt that we need to put in place a simpler, more efficient and more effective implementing mechanism and reduce administrative complexity and the administrative burden.
We have been working with your great support over the last months on this challenge. We already had the first amendment of Article 55 back in December and we will be voting on the main chunk of simplification proposals a week from now. The task force that we set up with Member States for the simplification of the policies is continuing its work, and at the end of May we will have another proposal, hopefully still related to this period.
I agree with you that for the policy to be more effective we also need a stronger focus on results, stronger monitoring and an evaluation culture. We are continuing to work on this. I very much appreciate your support for financial engineering. We are on track, but much more can certainly be done. Please also take note with respect to financial engineering, which is today one of the major instruments helping small and medium-sized companies access credit through JEREMIE and now also through JASMINE for micro-credit, that we started this process long before the crisis hit, so the policy has also been relatively well prepared for these difficult times.
Some of you mentioned the question of transparency. I would just like to remind all of us here that we have new rules for this new period 2007-2013. We have the obligation to inform the public on all the beneficiaries, so we hope that with these transparency obligations we will also see major change with regard to public awareness and the integrity of the whole process.
Very briefly, on culture, because it was raised as an important element, we are fully aware - and I also see it during my travels - that both regions and cities are major actors in the cultural field in Europe. Culture also plays an important economic role in the development of regional development. We have recognised this in the framework of the European cohesion policy. We have many regional and local urban strategies that have successfully integrated culture into our policy.
Let me also inform you that the Commission will soon launch an independent study on the contribution of culture to local and regional development, hopefully to be finalised by the beginning of next year. Through this we will have a better-informed basis for the further inclusion of culture in European policies.
Finally, I very much appreciate all your comments not just on the report, but also what you have presented here as your concerns and ideas for the future. I shall include most of those messages in my orientation paper which I will present to Council at the end of May. We are also completing the independent study by a group of researchers and experts chaired by Professor Fabrizio Barca. This will be presented publicly at the end of April. The final official assessment of the consultation on the green paper on territorial cohesion will be presented in our sixth interim cohesion report which will be adopted by the Commission towards the end of June.
rapporteur. - (DE) Mr President, I would like to make two comments as this debate comes to a close.
The public has a very ambivalent view of European structural policy. Some people take it for granted that they will receive support, but simply find that the bureaucratic obstacles are too great. For other people, including some in this House, it seems merely to be a gateway to fraud. Neither of these views is correct.
Solidarity is genuinely important for my group, but it must be well-founded and it must not be a one-way street. On the other hand, it is not the case that project promoters, communities and associations which apply for projects want to defraud the European Union. Complex processes often result in errors being made, but they do not give rise to fraud. This is why we must change how things are done.
The second point which I would like to consider is that cohesion policy is indisputably an important part of European policy. Faced with challenges such as climate change, the economic crisis and globalisation, together with demographic changes and developments on the labour market, we need this policy urgently. The European Parliament must redefine the cohesion policy for the future to meet the needs of the European regions. The reports which we have just discussed form a good foundation for this process. This will allow European added value to be created for the European Union. However, when we redesign the structural policy, we must not behave as if it could solve all the problems of the European Union. We really must concentrate on the tasks in hand. Thank you.
Commissioner, ladies and gentlemen, at this point I would like to summarise the challenges and polite requests that the European Parliament will address to its partners, the European Commission and the Member States, if this report is adopted. It is clear that the greatest need is to assess the usefulness of incorporating the URBAN initiative into the mainstream of cohesion policy. We must assess the options and verify levels of satisfaction among mayors, councillors and elected representatives in relation to the drawdown of European funds in urban areas. Integrated planning and the transfer of responsibility or so-called sub-delegation of resources or financial engineering instruments are clearly areas where a more active approach is needed from the Commission, at least through the presentation of recommendations or examples of proven approaches. At the same time, we must continue to simplify cohesion policy in its entirety and not just the urban aspect. Long-term options might include, for example, a merger of the European Regional Development Fund and the European Social Fund. Last but not least it is vitally important for the Commission to measure and regularly assess the impact of all policies on urban life and at the same time to discuss the effectiveness of these policies directly with urban authorities. This report therefore recommends that the Commission and the Member States establish an EU High Level Group on Urban Development and apply the open method of coordination to urban development policy at EU level in the same way that it is applied in other areas such as social integration for example. At the same time the report also calls for the position of urban areas in the Regions for Economic Change initiative to be strengthened and for the Urban Audit project to be further developed and regularly updated. In the absence of reliable comparative statistics we cannot base our decisions on relevant data. European funds are in fact one of the most visible and effective manifestations of European integration. We must therefore ensure, both in the current pre-election period and afterwards, that the actual recipients of structural assistance are more involved in the debate over what form cohesion policy should take. These people are our fellow citizens and our constituents.
rapporteur. - (PL) Mr President, Commissioner, the issue covered by my report was quite specific, but very important for optimising the utilisation of EU funds from the viewpoint of cohesion, whether it is understood in its traditional meaning, or in terms of territorial cohesion.
Sustainable growth is an extremely complex issue. We must therefore welcome all attempts to simplify the achievement of this objective. However, the concept of territorial cohesion has not yet been defined with any precision. The Green Paper is therefore the beginning, rather than the end of the debate on this matter.
I am pleased that the Commissioner pointed out the need to reduce the disparities in development levels and the importance of synergies in implementing EU policies. Different regions have quite different problems in terms of income levels, geographical location, migration, etc. However, we need to remember what my Polish fellow Members, Mrs Staniszewska, Mr Podkański and Mr Zapałowski said, about funds tending to accumulate in the centres of the regions. We should also remember that the aims of rural development policy are not necessarily a contradiction of the Lisbon goals if use is made of the relative competitiveness mechanism, or low-cost increases in productivity.
The Committee on Agriculture has not commented on my report, so I take their silence to mean agreement. In my view, Mr Baco's vote is more of a misunderstanding. In my report, I expressly stated that rural development resources cannot drain direct payments. On the other hand, it is a fact that rural development funds can help rural areas out of economic trouble by supporting non-agricultural activities. I am pleased by Mr Nicholson's support on this issue.
Finally, I would like to express my thanks to the advisers from the Committee on Regional Development and my own political group for their help in drafting this report, and to all who participated in today's debate.
rapporteur. - Mr President, let me present in conclusion certain ideas which I did not have the time to include in my introductory speech.
I am very pleased to see that over EUR 100 billion is to be invested in protecting the environment. At the same time, I would seriously welcome a much higher allocation for energy efficiency and renewable energies - currently EUR 9 million - as well as a higher allocation for measures to combat climate change, which, at EUR 48 billion, is less than required at the moment.
I strongly believe that deciding on how we use these funds to protect our regions and combat the consequences of climate change, such as floods and droughts, will determine the future of our regions and their economic positioning. I also greatly appreciate the fact that all Member States have already devoted a significant amount of their total financial allocations to investments in research, development and innovation, but I have also noticed that, for most of the EU convergence regions, ensuring accessibility remains a significant problem as they face a lack of transport infrastructure.
On the other hand, I am glad to witness Member States' efforts to prioritise investments aimed at increasing labour participation and improving skills, as well as fighting against poverty and social exclusion in their programmes financed by the European social funds. Furthermore, I encourage new Member States to continue to build up effective partnerships and to consistently reinforce the partnership principle while implementing the operational programmes. I believe that the new Member States could truly benefit from further exchanges of best practices and knowledge about developments in technologies, for example, and from other common actions to speed up their potential as regards implementation.
rapporteur. - (HU) During the introduction I was unable to address one or two questions relating specifically to micro-credit, but the most important thing here is the principle of additionality. I would like to reiterate that this, too, is an important fundamental principle of cohesion, in addition to those of partnership and an integrated approach.
Thus, in order to be able to provide something extra, we need to ensure that people without a permanent address are able to take part in the micro-credit programme by means of the mentorship programme. We can achieve that something extra by making sure that in the newly launched JASMINE programme, we are able to train and involve new micro-financing institutions that are close to the people. We need, in addition, to provide that something extra by taking a more flexible approach to competitiveness, both with regard to the de minimis programmes and in relation to public procurement, by placing the self-employed in a position of positive discrimination.
Another point I would like to address is the matter of financing. On the one hand, launching the experimental programme which Parliament has been encouraging for two years now with EUR 2 million per year. I hope that this will begin in the second half of the year. We concentrate all programmes explicitly dealing with micro-credit in one place, making them transparent - as several of my fellow Members have also noted.
The principle of additionality is also important in order to persuade Member States to encourage people to begin micro-enterprises and not sit at home collecting social benefits, something to which Mrs De Vits has also referred. I consider it important that we continue to encourage people in this regard. It is a very important point that additionality should mean that the micro-financing intermediaries should not lead people into usury. For instance, in the case of Roma, they should not be subjugated by their own aristocracy, but we should be able to foster an activity that is based on true partnership and a willingness to help.
Mr President, this morning I was the first speaker in this joint debate and, looking back, I think that we have given our citizens, those who are engaged in implementing integrated policy in a decentralised way, a very strong signal that the European Parliament is choosing to go through with the cohesion policy and values the work that they perform on all the numerous projects, whether they relate to research and development trends, research infrastructure or projects relating to energy modernisation. That is of considerable importance. When we go to the voters over the coming months, there are thousands of projects in which Europe is close to the citizens. I think this, too, is of great importance. I also wish Commissioner Hübner every success in that campaign, as I see that you, too, are going to the voters in the coming months. That is a really good thing, including for everyone here. I would also like to thank you, in particular, for the changes in policy that you have brought about, namely greater consideration of the Lisbon objectives, the greening of our activities, and an emphasis on R&D, and today I have once again observed that you also specifically referred to cultural heritage as something with an economic and cultural value.
I have a couple more comments to make, the first of which is about the emphasis that is being placed on cross-border cooperation, that third objective, which we need to strengthen in the forthcoming period, including financially.
The second point is that there must be no frittering away of our funds. We have excellent funds through which we are able to offer our partners the means, via the partnership framework, to push ahead with developments. We must not fritter that away in the subsequent period.
Finally, there must be a White Paper on territorial cohesion. You have given a lot of indications, but the White Paper is the basis for future legislation and I would consider it highly regrettable if the European Commission were to fail to produce a White Paper. I would also like to thank the shadow rapporteurs for my report for their cooperation, as well, in particular, as the staff, who were terrific.
Before suspending the sitting for a short while, I am going to give myself leave to very warmly welcome a group of visitors made up of pensioners from the province of Toledo, in my region of Castilla-La Mancha, because they are here to fulfil their duty as Europeans.
The joint debate is closed.
We shall now proceed to the vote.
Written statements (Rule 142)
People from rural communities are in a particularly disadvantaged position when competing in the labour market. In the European Union, and especially in Poland, there are significant differences in the standard of living between urban and rural areas. This is especially true of access to services. Access to modern technologies like broadband Internet in rural areas in Poland is half that of urban areas.
The objective of cohesion policy should be to undertake specific initiatives to equalise standards of living in particular regions. Aid for small and medium-sized businesses in obtaining funding from the European Agricultural Fund for Rural Development is extremely important here.
Governments of particular countries should support small and medium-sized enterprises by eliminating administrative and legal barriers and by providing suitable infrastructure. These are fundamental conditions for the development of areas which are distant from large urban areas.
Micro-credits and even credits granted to entrepreneurs from Community funds provide an institutional lever which can and must plug the gap left by commercial banks as a result of the financial crisis which is already hitting the real economy.
A commercial bank is only beneficial to the economy for as long as it is granting credit, which is not happening at the moment, in spite of the massive injection of public money into various banks.
In these circumstances, I am proposing that Member States should no longer finance commercial banks with problems directly so that they can cover with money they have received the huge losses and/or improve their financial coefficients using public money, satisfy their shareholders and provide a reason for even awarding themselves generous bonuses. On the other hand, they must not (all) be left to go bankrupt, either.
My proposal involves the use of commercial banks as simple intermediaries, agents for granting credit and micro-credits from public funds to economic agents and entrepreneurs who, without funding, are also vulnerable to the risk of bankruptcy.
In conclusion, credit and micro-credits should be given to those who need it via the banks, but without passing through the balance sheet of the latter, only using their expertise and network to facilitate the borrowing of such finances.
in writing. - (RO) Improving access to micro-credit enabling small entrepreneurs, the unemployed and the disadvantaged who are keen to start up their own business and do not have access to traditional banking credit instruments to develop a business, combined with the recent decision to reduce VAT for certain services, are solutions which the European Union is providing to Member States to help them overcome the crisis.
The latest analyses maintain that the services sector, agriculture and tourism may be areas which can absorb a significant proportion of the workforce available on the labour market, including the unemployed. This is the reason why Romania and the other EU countries must develop the instruments required to implement this idea, especially as part of the 'non-banking' market segment.
I think that these micro-credits can be used successfully to develop services for companies, individuals or households, ranging from IT specialists to window-cleaners, from gardeners to people who provide care services for the elderly and children. They can also contribute to the use of personal qualifications and qualities in a successful business.
A micro-credit can be accessed by companies with fewer than 10 employees. This is beneficial for people who want to work and for unemployed people who want to start a business. Micro-enterprises account for 91% of Europe's commercial companies.
The Green Paper on territorial cohesion entitled 'Turning territorial diversity into strength' launches a broad consultation with regional and local authorities, associations, NGOs and civil society with the aim of promoting a common understanding of this new concept, along with its implications for the EU's future regional policy, without however offering a definition of 'territorial cohesion'.
The objective of territorial cohesion is to ensure the harmonious development of all the EU's territories and to offer all citizens the opportunity to gain the most out of the inherent characteristics of these territories. The Green Paper proposes that diversity should be converted specifically into an asset and competitive advantage, which contributes to the sustainable development of the whole EU. It also refers specifically to the need for effective control over the cohesion policy to make it become more flexible.
The main challenge involves helping territories to use this asset and exchange good practices. Mr van Nistelrooij's report covers this vast area of territorial cohesion and expresses effective views on the Commission's communications in this area. As a result, the Green Paper on territorial cohesion remains open to new challenges, but is being transformed into an effective instrument for partnerships and exchanges of good practice.
in writing. - The Cohesion Policy and rural development measures come under the same principle of solidarity promoted by the European project and contribute to achieving the objectives of the Lisbon Strategy.
Our analyses and the decisions which we are going to make must take into account the different levels of agricultural development across the European Union, this sector's weighting in Member States' economies, as well as different situations in terms of regional cohesion and development. I welcome that the final version of this report will also include my proposal to facilitate greater flexibility in the use of Structural Funds, so that they supplement rural development measures.
In order to ensure the proper coordination and complementarity of the Cohesion Policy with rural development measures, Member States will have to introduce mechanisms to encourage the consistent and fair use of European funds. At the same time, the European Union must use the instruments at its disposal to monitor better the use of European funds at regional level to ensure that there is no prejudice against rural areas.
This report is a first analysis of this subject, and it must be continued so that the future financial outlook ensures greater harmonisation between the EU's measures offering financial support.
I would like to thank Mr Becsey for his report, which is so important to myself and my compatriots.
Many people do not seem to realise how greatly the institution of micro-credits can influence a country's socio-economic development. Small, unsecured loans are not the preserve of the poorest in the developing countries. The idea can just as well be applied to the unemployed, business start-ups or existing micro-enterprises.
Offering people without access to credit the opportunity to fund their initiatives is a major step towards implementing the principle 'think small first'. In proposing such loans, we are promoting entrepreneurship and increasing work activity, thereby averting and reducing social exclusion. Micro-credits have a very positive effect - which is particularly important in my country - on the level of unemployment.
When introducing loans of this kind, however, a few important issues need to be borne in mind.
Firstly, the institutional and legal frameworks of micro-credits need to be adapted to the level of development of the loan funds market.
Secondly, the procedures relating to this service must be examined. Unfortunately, due to their complex nature, micro-entrepreneurs and persons starting out in business are more inclined to apply for consumer loans.
Thirdly, in order to popularise micro-credits, entrepreneurs need to be made aware of the fact that there are alternatives to bank loans for raising funding.
Despite these reservations, I welcome the micro-credit service in Poland with open arms.
I would like to congratulate my fellow Member, Mr Becsey, on his report advocating the development of the micro-credit system in support of economic growth and employment. The document rightly points out that disadvantaged groups, including the long-term unemployed, welfare dependants, and ethnic minorities such as the Roma, in particular, should be the focus of European initiatives regarding micro-credit.
Micro-financing has proven highly successful in numerous countries in promoting social and economic integration by supporting self-employment. At a time of financial crisis, simple financial instruments that are able to fund business, especially in underdeveloped regions or the above-mentioned social groups, are of particular value. Those wishing to run small family businesses can face significant difficulties in tenders administered within the framework of cohesion policy, especially in the case of cofinancing. The creation, or restoration, of social cohesion must take precedence over profit-making, since support for self-employment is far less costly than unemployment benefits, and thus from the perspective of the national economy it is worth providing micro-credit even if from a strictly financial point of view it might not be profitable. The micro-credit system must be made accessible to those who are not 'bankable', that is, to people who cannot obtain credit from the traditional banking sector because of their high risk, low margins and danger of non-performance, and it should make possible the targeted involvement of disadvantaged groups.
In the cohesion policy debate, I should like to draw your attention to some issues raised by Mr Roszkowski's report on the matter.
1. In the Financial Perspective 2007-2013, the European Agriculture Fund for Rural Development was made the second pillar of the CAP and was thereby separated from cohesion policy. As a result of this development, particularly in view of the slender budget funds available, cohesion policy, particularly that of the European Regional Development Fund, has focused on economic competitiveness concentrated in the larger urban centres or the most active regions, while the EAFRD is concentrating its resources on improving agricultural competitiveness.
This approach may result either in the duplication of some objectives, for example environmental protection, education and culture, or their omission in both areas.
2. Therefore, we need to assess whether the funding designated for rural development in 2007-2013 should be used more to support farmers, or whether it will be assigned more to non-farming rural beneficiaries, or even beneficiaries who remain in rural areas but will move from the farming sector to other areas of professional activity. If it turns out that support for farmers is the preferred objective of the second pillar, it appears that in the next perspective it would be favourable to tie these funds in to cohesion policy.
3. It is also necessary to increase the funding pot for the second pillar of the CAP, albeit, as called for by the European Parliament, through a reduction in direct payments to large farmers, and a gradual increase in modulation rates.
Regional policy, which has materialised in the form of Structural and Cohesion Funds, is rightly regarded as the most visible and tangible Community policy for the citizens of Europe. No other policy provides as much visibility for the European Union or illustrates the benefits of integration better. That is why we attach such importance to the debate on the future of cohesion. Cohesion has never been needed as much as it is now, when the two halves of Europe, separated after the war by the iron curtain, have come together. This is extremely important to the countries that were relegated to the background under the Yalta Agreement. The crisis, and the potential value of the Structural Funds as anti-crisis packages, is a special aspect.
We cannot repeat the 2008 situation, when EUR 4.5 billion of unused funds were reimbursed. That was a joint failure by all of us. This alone makes it paramount that we let this part of the EU budget through today. In the short term, other matters can be postponed; in the longer term, we must defend cohesion policy as a Community policy that gives all regions a chance. As such, cohesion policy needs to defer to regional and local knowledge regarding the best way of managing funding. Additional criteria for evaluating projects will increase the level of discretion in their evaluation, and thereby complicate the process of using the funds. This makes sense neither today, in the face of the crisis, nor in the longer term.
I would first of all like to congratulate the rapporteur for all his efforts.
As is well known, the implementation of the strategies and operational programmes for the 2007-2013 period is still in its initial stages, which is why the scope of application of the report being debated is still restricted. However, I would like to mention the efforts made by all Member States to integrate, as part of the process of drafting and negotiating the operational programmes, the general priorities of the cohesion policy.
The successful implementation of the operational programmes depends to a huge extent on how quickly we manage to simplify the procedures and promote the measures intended to consolidate institutional capacity and, not least, on how we identify the specific professional training requirements for the staff working with European funds.
In order to ensure better financial management of Community expenditure, along with the relevant transparency with regard to the management of the funds, I believe that it is particularly important for Member States to have efficient monitoring systems.
I also strongly believe that it is absolutely necessary to raise public awareness further in order to achieve a maximum absorption rate for the funds and the development of viable projects.
At European level, in the EU's future regional and cohesion policy, disparities are considered to be due to structural deficiencies in the regions in terms of key factors for competitiveness and especially due to a lack of innovative ability and enterprising spirit.
This situation could be remedied by adopting a strategic approach, namely, by boosting regional competitiveness throughout the entire EU, which is regarded as being vital to strengthening the economy as a whole and to limiting the risks entailed by congestion caused by the concentration of economic activities.
We must reiterate that eliminating these disparities would be possible only by launching a large-scale information campaign and establishing dialogue between citizens and civil society, or else the projects will continue not to be accessed.
Similarly, trouble-free implementation of programmes and projects with EU support requires high-quality management and control systems. Compliance with EU legislation, such as regulations governing the environment and equal opportunities, is a pre-condition for project funding. Before other payments are made, apart from fund advances, the Commission must ensure that the management and control systems fully comply with regulations.
in writing. - (ET) Territorial cohesion strengthens economic and social cohesion and is one of the essential components for the achievement of the objectives of the EU cohesion policy, as it helps effectively balance development differences both between and within Member States and regions.
Territorial cohesion also plays an important role in future developments in EU regional policy, as demonstrated by the addition of the principle of territorial cohesion to economic and social cohesion in the Lisbon Treaty.
In the context of the present economic crisis, the revival of the EU economy has become a very important topic, and this will be achieved through sensible investments, which are vital to economic success, scientific discoveries, technological innovation and jobs.
I wholeheartedly support the rapporteur's idea that the EU should, under the banner of territorial cohesion, stimulate greater interoperability and the transfer of knowledge between research and innovation centres and their surrounding regions, in order to achieve the maximum impact for European citizens from the investments made.
In order to cope more effectively with the problems and difficulties experienced by Member States during this time of crisis, we need a common EU cohesion strategy, in which the territorial dimension of the cohesion policy should be emphasised, and the specific special needs of each Member State must be taken into consideration in the application of policy measures.
We must launch today a broader discussion of the possible future of the regional and cohesion policy in the EU after 2013, and the possible form of Structural Funds in the coming programming period, in order thereby to help consciously improve the competitive advantages of the EU economy in the world.
in writing. - (DE) In line with the European Union's motto of 'united in diversity', we must do more to make our continent a 'Europe of the regions'. Territorial cohesion plays an important role in this respect. For this reason, we should put the emphasis on making it into a separate objective, alongside economic and social cohesion.
During the process of strengthening the regions, we must pay particular attention to sensitive areas, as has been mentioned in the current cohesion debate. The increased costs must be taken into account, in particular in mountain regions, which are very time-consuming and costly to manage.
Providing compensation for these difficult conditions represents an important step towards creating a Europe where all areas are worth living in. In this context, we should highlight the agricultural industry. Milk production in the mountains makes an important contribution to the preservation of rural areas and should therefore be given sufficient support. Small and medium-sized enterprises which create jobs outside the major European commercial centres should also be helped. Overall the current debate on cohesion is setting the direction for modern regional policy and will take the traditional structure of Europe into the future.
In the years 2007-2013 Poland will receive over EUR 67 billion from the European Union budget. As part of these financial transfers, in 2008 alone the European Commission sent a total of PLN 19.3 billion to Poland. Specific features of the implementation of these programmes mean, however, that most of the payments will be made in the final years of the programmes, that is 2013-2015. Unfortunately, fundamental restrictions have arisen which prevent effective realisation of Structural Funds in Poland. From the beginning of the programmes for 2007-2013 to the beginning of March 2009, nearly 8 400 agreements on financial support were signed, concerning total expenditure of PLN 15.4 billion. This includes a contribution from the EU of PLN 11.4 billion. Unfortunately, applications to receive payments from these funds amount to a total of PLN 1.75 billion. The excessively long procedures for awarding public procurement contracts can delay realisation of Structural Funds, and so contribute to the low level of absorption. Structural Funds are public funds which are subject to national public procurement legislation. This legislation must create a simple and effective procedure for selecting contactors. Excessively long tender procedures can delay realisation of Structural Funds. EU funds should be a means to mitigate one of the most serious effects of the financial crisis. Acceleration of expenditure will allow strengthening of the economy in 2009 by making investments in infrastructure, human capital and businesses to a value equivalent to at least around 1.3% of GDP. For this to happen the Government must facilitate access to EU funds and simplify procedures.
(The sitting was suspended at 11.50 a.m. pending voting time and resumed at 12.05 p.m.)
- The next item is the vote.
(For details of the outcome of the vote: see Minutes)